Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 1 of 99

EXhibit A

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 2 of 99

Letters in Support of Billy McFarlaml

Letters from Familv Members

 

 

 

 

 

 

 

 

 

 

 

Letter from Karen Covie!lo

Letter from Eleni McFarland 3-4
Letter from Elizabeth McFar!:md 5
Letter from Irene McFar}aud 6-9
Letter from Scott McFarland 10
better from Sieve McFarIand l 1~12
Letter from Chris O’Sullivan 13-15
Letter from Janet O’Suliivan 16~17
better from loseph O’Sullivan 18 |

 

 

Addition_LLetters in Sum)ort of Bil!v McFarlaud

Le!ter ilrom lose Ammategui 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Letter from Bryant Baerga 20
Letter from Jason Baptiste 21
Letfer from Natalie Baitista 22
Letter from Jason Bell 23~25
I,etter from Chrislopher Bledsoe 26
Letter from Josh Blue 27 ~28
Letter f§"om Mitcheil Blumenfeid 29
Letter from Christopher Bristoie 30
Letter from Nicholas Browu 31~32
Letier from losh Caims 33
Letter from Cluis Christcnsen 34~35
Le¢ter from Gavin Clm'ke 36
Let“mr from Henry Ch`ff`ord 37
Lerter from Rudy Cline-Thomas 3 8
I_.etter from Mac Cox‘drey 3 9-40
Letter from Amauda Creedon 41~42
Let?er from 'l`homas Doxmto 43
Letter from Raul Echevan'ia 44
Letter from Tyrone Elijah 45
Letter from Anastasia Enncnko 46-48
Letter from Gregoxy Gianis 49"50

 

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 3 of 99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Letter from William Gray 51
Letter from Kindo Harper 52~53
Letter from Thomas Johnson 54-55
Letter from Christopher Khan 56~57
Letter from Andy King 58-59
Letter from Ryan Leslio 60-61
Letter from Kathen'ne Liakas 62
Letter from Gianni Martire 63-64
Letter from Nic Meiring 65-66
Letter from Samuel Miller 67
Letter from Craig Nicholson 68
Letter from Bmce Paisner 69
Letter from Man'na Popova 70
Letter from Lauren Reilly _ 71-72
Letter from Philip Retif 713-74
Letter from Carlos Rodriguez 75
Letter from Pctcr Roe 76-77
Lecter fmm Henry Rolle Jr. 7 8
Letter from Loan Rolle 79
Letter from Christian Saeboe 80
Lctter from Jason Saltzman 81-82
Letter from Yosef Shemesh 83
Letter from Marco Shum 84
Lctter from Hakim Soulzes 85~86
Letter from Yves St. Vil 87
Lettcr from Thomas Steele 88-89
Lettcr from Tomas Vykmta ‘ 90
Letter from lease Yarbrough - 91
Letter from Allie Zachar 92~94
Letter from Ned and Janet Alh'e Zachar 95
Letter from Tyler Zoidis 96

 

 

 

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 4 of 99

Nlay 1, 2018

l<aren Coviello
Avon l:ly the Sea, NJ

Honorabie Naomi Reice Buchwald

Daniei Patrick Moynihan- United States Courthouse
500 Pearl Street

New Yorl<, NY 10007~1312

Dear Honorable Naorni Reice Buchwald,

My name is Karen Coviello and l am the cousin of Billy iVicFarland. in this letter, l will highlight the
characteristics of my cousin that i believe, in my personal knowledge, would be important to consider

during sentencing.

l want to share a story with you that i believe wholly demonstrates the essence of Billy/s personality,
compassion and motivation l was visiting Billy in the city and we took a taxi to dinner. ile immediately
started talking to the driver. While this didn’t shock me because Billy is very outgoing, the way he got
this guy to open up within minutes was still astonishing to me. The taxi driver shared how he moved
here from a different country and needed to drive this taxi until he could save enough money to start his
own business Billy offered business insights, professional advice, and even went so far as to give the taxi
driver his card and told the man to reach out to him if there was anything he could do to heip` Billy was
able to do this in our short taxi ride because he was genuinely engaged and cared about this stranger.
That night l learned from my younger cousin to use any resource you have to help those around you
achieve their goais.

Billy has many strong qualities lie is smart, straight iorward, kind, happy, generous, funny, hardworking
and determined One of his strongest is that he is a believer and he strongly believes in the American
dream. He had a dream that he could create a music festival experience that hadn't been done before.
Billy didn't want to fail. He was devastated. tie disappointed himsell, his family, friends and business
partners lle's a good person who failed. l-le would never purposely hurt or disappoint people. He
wanted this festival to happen more than anyone else.

From a very young age, Billy had a true entrepreneurial spirit. lie decided to explore this passion before
most universities, and even society at large, really embraced entrepreneurship in education This was a
disservice to Bi|ly because he left college right before they started having programs for people like him.
He missed out on some fundamental skills he needed and it hurt him in the long run. Billy was never
given a handout. lie comes from a great family. Both of his parents are also entrepreneurs who built
their company from the ground up. As his role models, he wanted to live up to their legacy and make
them proud by also being a successful entrepreneur. ills parents are loving, hardworking and extremely
smart who l look up to as role models as well.

Billy is my younger cousin, but l can honestly tell you that l look up to Biily and i have for years. lie has
an amazing ability to bring people together. He is always there to help me and l know he would give me
the shirt off his back lfl needed it, l know that he has learned irom his mistakes and l am sure he will use

Exhibit A - Page 1

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 5 of 99

this terrible experience to better himself and his business endeavors in the future. Billy has never been
in trouble with the law before and l know that this experience has enlightened him to ways he will
adjust his professional undertakings as well as personal choices going forward. tie has a big family filled
with people like me and his parents who are here to support him and help him as he continues to make
reparations to anyone adversely affected by his actions l ask you to consider leniency during sentencing
for ali the aforementioned reasons Biliy is incredibly authentic and deserving of another chance, much
like he has always given to the people around him.

Thanl< you for your time and consideration
Sincerely,

Karen Coviello

Exhibit A - Page 2

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 6 of 99

Eleni McFarland

w >

The Honoral)le Naomi Reice Buchwald
500 Pearl St
New York, NY

Dear fudge Buchwald,

I am Billy’s sister, and I would like to share with you some thoughts about my brother who l
love and care about very much

My brother has always been a source ofknowledge, advice, ndventm‘e, and protection in my life.
l have looked up to him and leaned on him always l believe he is the smartest person Iknow. I
think his brain has an incredible capacity to absorb knowledge, to create and grow ideas, and to
problem solve. Billy has always been s big dreamer, and it has been heartbreaking to see him
leap too big and to fall too short. lt penities me to think that he could be in so much trouble for a
mistake he may have made when he was still so young

All ofBilly’s business and personal ventures have common themes. They involve exploring new
things, creating opportunities for himself and others, and the sharing of knowledge, skills, and
experience He is very generous in these ways. Some various examples of this include:

- He found passion in jiu jitsu in high school He loved the sport and wanted to bring it to
others’ lives, so he started a club in our high school where he rallied classmates for lessons and
matches. He exposed his friends to the sport and was energized by the interest and excitement of
others

- People often reach out to me asking to contact Billy for advice or career helpA l always
check in with him and ask if I can share his contact information He immediately “of course"
iimuediately, every time, l always hear afterward that he was very helpful, responsive, and
thoughtful to these friends or acquaintances of mine He has helped a few of my friends with
school projects and others hud jobs. `

~ While Billy loves to share information and teach others what he knows, he is constantly
looking to learn from everyone that he can. He goes to meetings and dinners with people that he
admires or finds interesting, because these are opportunities to learn and explore He used to set
up networking events within one of his companies that were aimed at connecting people with
different skillsets. lie-believes everyone has something unique and valuable to offer in the world.
He encourages everyone to be curious He constantly offers to introduce me to people that he
believes l can learn from, and always wants to create opportunities for me.

- Wheneverl ask him for advice, he gives me very thoughtful and decisive responses I
look to him for his opinion and input on many different topics in my life, and he always helps
me. If l’m asking him questions about my professional or educational career, he often will speak
to other professionals about their opinions as well, so that he may provide me with the best
advice possible I trust his opinion and value it immensely.

~ In all of his eompanies, he loves to train his employees, help them discover their

Exhibit A - Page 3

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 7 of 99

strengths, and set them up on their future career, He likes to help people forge their own path. l
personally know of many people that he has given jobs, tmined, and/or helped find jobs at other
companies He takes the time to get to know people and to help them learn and succeed going
forward.

These are just some of the many ways Billy is constantly looking out at the world in a boundless
way. 'For the past few years, he has been living a very fast-paced lifestyle filled with more
meetings, appointments, brainstorming sessions, and travel than l can imagine He keeps a dry
erase board in his shower so that no idea, whenever he may have it, will be lost. He values hard
work, he cares about people, and he is always thinking and dreaming. With so much success up
until this 'point, I saw Billy begin too dream too big, too fast, and too adventurous. I know that he
is heartbroken about everything that has occurred over the past year - and that’s strictly because
he let people down. He respects his employees, his employers, and he even respected his
potential festival goers. l know this for a fact Ilo cared about creating on unforgettable
experience, and it is so scary to see that he has landed himself in such a precarious situation

In addition to valuing how Billy approaches life and treats others, l look up to him as my mentor
and my protector. Growing up he taught me about music, sports, computers, driving, etcetera. I
call my brother when I’m walking somewhere alone in the middle of the night, and he stays on
the phone with me until I’m home or not alone anymore. l go to him when I'm upset or when I
need someone to talk to, Bven though he chose to forgo college, he has been incrediny
supportive of my path which involved years of undergraduate and graduate school. He would
check in while l was at school, asking how my classes were going. He asks me about my current
job and reminds me to always work hard and to ask questions

There is so much good to be seen in my bother, and ! hope that that is recognized Considering
he approaches every day, conversation, and experience as a learning opportunity, I know that this
terrible time in his life is no different My brother’s actions have put him and my family in a
constant state of anxiety and fear over the past year. He is living with the enormous
consequences of his actions every da'y, and he is incrediny remorseiiil. Billy is spending his days
working hard to right his wrongs.

l hope that you may keep these things in mind as you consider my brother’s future.

Sincerely,
Eleni McFarland

Exhi|)it A ~ Fage 4

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 8 of 99

Apri| 23, 2018

Honorable Naoml Reice Buchwald
500 Pearl Street
i\lew York, NV

RE: Billy McFarland Sentencing

Dear Judge Buchwald,
l arn writing on behalf of my nephew Billy McFarland and the predicament he finds himself in.

ln thinking about and reviewing the situation and also knowing my nephew Billy, l arn asking the courts
leniency on sentencing. Does doing a bad thing make you a bad person? l think we all could shadow
things we have done and be embarrassed by some actions, but, was our intent to harm? Was our intent
to defraud?

Bi|ly McFarland is not a bad person and l know his intent was only for the good. l believe his intent was
to follow through on promises he made to hundreds of people To deliver what people had paid for.
Not a scheme or to steal from people

in considering his penalty l kindly ask that you consider where his worth would do more good. Sittlng in
a cell or doing some community good with his enormous talents?

Your Honor...Billy McFarland is not a bad person nor is he a criminal in the truest sense. He did a bad
thing that he truly regrets and without a doubt in my mlnd, will never be repeated

Thank you for your time and consideration
Slncerely,

Elizabeth Chang Mci-‘arland

Exhihit A - Page 5

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 9 of 99

lu'l.'ri'l,

Tho llonorable lodge Naoml Relce Buchwald
500 Pear'l Street
New Yorlt, New Y_o'rit 10007

Dear judge Buchwald,

l am Billy McFadand‘s mother and there ls much that l would like you to know about my
son. l hope you will come to see that Billy ls a special person with a great deal to offer the
world.that he is deeply re\norseful for his recent mistakes that he has become a better
version ofhimsclf.ovor the past yeor. and is deserving of a second chance

’i‘here are many adjectives l could use to describe Bill_y, but l think his most distinguishing
qualities are:
\ l»le ls kind,'.caring, and loyal
' Ha strives for continuous learning and self~lmpx~ovoment'
¢ Ho is loved by many and has a unique ability to connect with people.and'bring them
together
¢ lie has character
lle'ls a'blg thinker ' creative, passionate. and exceedingly optimistic- which can be
both an-asser and a liability
0 lie wants to make a difference in the world
~ i~le is not as grown~up ashe seems

l ask you to please consider the following synopsis oi Billy’s life in stages "i`his is the best
way i could think to demonstrate who he is as a person, as well as the progression of factors
tliatl believe contributed to the mess he is in today. l also hope to convey how Billy has
dealt with and learned from his failure

As a chlld, Bllly was always ahead of the curve lie walked and talked well before the norm,
was first to finish his math times tables. could swim in the ocean as a todc`iler, was scui)a
diving at age 10, and much mone. He was curious and adventurous. lie was recognized
often for his courage. in school,he had a lot of friends and was liked by his teachers lie'was
enthusiastic and wore a- bright smile.

By middle school, Bllly developed a passion for entrepreneurship and technology lie read
computer-programming books in his spare time and started “Computer Servlces by Bliiy,"
building and repairing computers for neighbors and friends l'ils customers adored him and
frequently offered to pay him multiples of his hourly rate in contrast he often refused to
accept payment when he thought the work was “easy." lie started a couple of on-line
businesses when he was 1»2 and 13 years old. one of which was a social networl<lng site and
the othera web-hasting company that grew remarkably in size and scope lie sold both
businesses at a profit

Billy was always active in sports and loved to be part of a team, as he does to this day

Exhiblf A ' Page 6

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 10 of 99

From an early age, it was clear Biiiy was compassionate and cared deeply for others. For
example,when a friend developed a bad case of social anxiety, Billy did everything he could
think of to help him. lie would sit with him in the guidance counselor‘s office during lunch
period, offered him prizes ifhe would walk into class with him, and ran straight to his house
after school if lie was absent

fn High Schoof, Billy made friends quickly lie is still close with those friends and they are
standing by him through his current troubles. When Billy started dating, he had lovely
girlfriends and l was proud to see him treat them with respect and believing like a
gentlemenl Also, Billy often befrientled kids who were otherwise leit_out; there were
mothers who approached me to express their gratitude.

Blliy was diagnosed-with 'ADHD but chose not to take medicationl lie believed it was better
to learn to cope with the associated challenges in his own way. 'l’o this day. Biiiy takes a
strong stance against drugs, whether medicinal or recreational

Billy played high school football and he also picked up Braeilian liu litsu on his own. ’i`hls is
one of many examples of his curiosity fornew and different things. Also impressive were
the discipline he applied to the sport and the way he embraced friendshlps with people
from all walks of llfe.

Blliy continued working on technology every opportunity he had. One of his new initiatives
involved making recruiting videos for aspiring college athletes, lie worked tirelessly to
make the videos the best they could be and his customers were alwaysl very pleased

ns a teenager Billy continued to exhlbli.empathy for others. On a training trip to Brazll, he
came across a little boy selling self-made paintings at the entrance to one of the favelas. l
insisted we pass him by, as we were just starting the tour. But Blily kept thinking about the
boy, feeling that just a few dollars could make a difference in his life and appreciating that
he had worked hard to make a product to seil, rather than just asking for a handout. Billy
iinally found the boy a few days later and bought his painting. Billy went back to Brazil a
few years iater, found the boy again, bought o second painting, and has had both framed on
his bedroom wall ever since

When Biliy went on a church mission trip to Mexico, the group built a concrete house for a
woman and her children Bllly could not shake the image of the woman lying on the
concrete floor, crying in gratitude lie talked about her for months.

For college, Biiiy went to’Bucltneil University to pursue a degree in Computer Bngineering.
in his second semester ha won a venture capital competition When the spring report card
came we learned he had hardly gone to class and that he had been spending the bulk of his
time on a start-up called $pling. it was decided he would take a year off from college to
pursue his idea. My husband and l assumed lie would finally iail, learn some important
lessons and go back to being a college kid. i.ong story sho.rt, he was accepted to an
accelerator program called Dreemlt Ventures, was interviewed on television and various
print media, was dubbed one of the youngest ever to raise venture capitalx was speaking at
unlversltles, high schools and trade-conferences and inore. lie was completely supporting
himself front the age of 19 and never made it back to school.

To this dey, l believe not finishing college was a big mistake First of all. l believe he needed
that time to mature Secondly, he had only worked on stalt~ups and he missed out on the

Exhihit A ~ Pa_qe `7'

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 11 of 99

opportunity to get the training that is important to professionally manage a company,
whether through coursework or corporate internships and jobs,

In his early 20'.9, Biily continued to grow and was running Spling. Magnises, Fyre App, two
non-profits (Accel crate and LEA' P] and doing consulting work and speaking engagements
galore. lie had employees in various locations and was working non-stop. lie maintained a
constant interest-in learning'and could contribute to conversations on a wide variety of
topics. You could forget how young he was.

What we saw that we liked: he was an incredible boss and mentor to many; he helped many
of our friends"kids, his sister's friends and others explore their career interests.and find
jobs; he seemed to have many successful adult mentors in his life that cared about him; we
met some of his investors and employees and they spoke so positively about Biliy -we
heard *i learn something l'rom Blliy every day;" we were hearing great things about his
work, integrity, ethics and good sense from people we knew who were doing'business with
him, as well as from people we met along the way who would tell us what a "l`lne son" we
had raised; what he did with those children in the Bronx, encouraging them to have hope
and think about how they could have a better future for themselves and their communities;
despite his busy life. lie always made time for his elderly grandparents especially his
“Papou," who taught him how to crab, drive a boat and route for the ]ets; Billy remained a
family boy end his cousins ore his closest friends; he was respectful to everyone, no matter
what the person's position or status.

What frightened usx he and the people around him were very confident in their abilities,
and we thought maybe too confident; we wondered how a kid this young could manage all
of these people and all of these businesses he never tooka class in financial management or
accounting and he needed it; he was working so herd he was having heart palpitotions and
had to see a cardiologist; he was making and handling too much money for a kid his age; he
has ADHD and lt seemed like things were getting a bit scattered: he was "star struck" and
seemed too impressed by the famous people and "inliuencers" who were cozying up to him.

Blliy was living the dream when he became buddies with his childhood music idol and, at
age 23, started FYRE App with him and another repeat partner/investor. 'i'heo they came up
with the idea for FYRB Festival. My husband and i advised Billy not to.do it, pointing out'the
complexity and risks. But like many 24~year olds. he did not heed his parents' advice And,
unlike most 24»year olds, he believed he could pull off’che best festival ever, complete with
trensportation, food, iodg|ng, entertainment, sports, art, and activities gaiore. He had never
failed at anything before and he is a great optiniist.

lie was working frantlcally in the months leading up to the festival Biily invited us to visit
the Baham'as to see what was going on. lt was a massive undertaking The team was
working so hard. people whom he admired seemed to be encouraging him to keep going
bigger, suggesting even more parks for the event. i witnessed someone firing key team
members when there wasn’t much time remaining, leaving it to Billy to pick up the pieces
and lind replacements Blily did not complain He said, "i will figure ltout." By this time, he
was 25 years old and had tremendous weight on his shoulders lie also still had businesses
back home that he was running and/or in the process of selling

Despite what he might have done related to the festival, l truly believe Biily did not intend
to hurt anybody; that he thought they would pull oil the festival (it might have some kinks,

Exhihit .A - Pnge 8

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 12 of 99

but lt was overall going to be a great s_uccess) and everything would be okay for everyone
involved l am not saying this as a justificatio'n, just an insight

When Billy decided to cancel both weekends of the festival, l think it was actually somewhat
ol' an honorable move. l was there, so lt was something l sensed in all that was happening
He could have kept going (as some of his team wanted to do ~ at least for the second
weekend) with the_hope of turning things aroond. but he was willing to accept defeat and
face the consei:;uen¢:esl rather than risk more damage and potentially bodily harm to
anyone lie told me that security was his paramount concern lie was devastated that they
were not able to deliver the festival they had promised

Over the pnstyear, after his arrest as a Fsmily we have talked a lot about the dangers of
being too optimistic, of skipping steps and getting ahead of oneself. that rules and laws
apply to everyone without exception, the perils of pursuing fame and fortune, and that lying
should never be perceived as the only way out of a predicament l believe he has learned
these lessons and many more, and in the most painful way.

Despite the extreme pain, shock and disappointment'l feel over what Biiiy has done,i have
been impressed by the way he has handled himself in the nitermath. First, he refuses to
pass the blame for anythin'g, taking responsibility as the CEO. Many people have tiied to
glve.Biliy a pass on what he did, and he will not take it. lie is devastated that he has caused
others pain, and he feels that blomlng others does not mitigate his-own responsibility lie
says ali the time that he feels worse about what he has done to his family, friends, investors
and customers than to himself. lie is sorry and ashamod, As l mentioned earlier, Biliy is all
about learning and self»improvement. lie has spent this entire year doing just that. lie
himself has sald, "l have learned more in the past year than in my entire lile."

As Billy's mom, l have seen everything he has hoped for since he was a little hoy,an_d l know
that he has never wanted anything as badly as he wants to get his life back on traclt, make
amends to everyone who lost something and make real contributions to his community

over the resth his life.

Please consider that Bllly was only 23 when he co~founded FYR'E, 24 when he co~founded
the~i‘estival, and 25 at its date. l hope-you will give him the chance to make things right and
notiet the mistakes he made rob him ofwhat’s left of his youth. i>lease let him have the
opportunity to live a normal. honest, productive and happy life. lie is an amazing person ln
so many ways, loved and,respected by so many. l hope you will lind that he is deserving of

mercy and leniency

Respecti'uiiy yours.

irene Mcl’arlanci

Exhiblt A ~ Page 9

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 13 of 99

 

Honora ble judge Naoml Bucnwald
500 Pearl Street
New York, New Yotk 10022

Re: Billy McFarland

lam Bllly Mci~‘ariand's uncie. l find Bil|y to be in a very similar life pattern as mine. When l was a young
man, l was an enlrepreneur. Bllly has also received this trait from his grandfather and father. l
unfortunately made some personal decisions as an entrepreneur that were considered incorrect by
society. l received an extremely fair and lenient second chance and it changed my life completely

Today, because of that "fear of future punishment" and the understanding ofaddictlons, l have a
business that supports over 100 people and their families. Blliy’s success will be much greater than that.
His past has proven more successes than failures Growth comes from mistakes and he will grow beyond
your, mine, and societies expectations, if he ls given a second chance

Your decision on Billy's future is the most important one that he will ever iace. l know that as.an uncle,
leniency is an obvious request but your understanding of his strength in facing the music and resolving
the issues caused by him will be his life changing education. l believe that you can help him complete
the process through a fair and logical sentencing that includes a very lenient outcome

Thank you for your time and honorable decision on this matter.

Slncerely,

Scott l\/lcFarland

 

 

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 14 of 99

St¢ve Mci’nriand

Morristown. New m

'i‘he iionorable Naomi Relce Bucl\wald
Unlted Siates Dlstrlct Court

Southern Distrlct ofNew \’ork

500 Pearl Street

New ‘Iorl<. llY 10007

bear lodge Buchwaid,

l write this letter with a heavy heart never imaglnlng that my'son would.be guilty of
a ioiony. Billyhos boon blossod with an oxceptionalmind and unfortunately he
made some bad dod;ions that will impacthirn for the rest oi'hls life. llopefully.
Your Honor. you will punish him appropriately and allow him to get the help he
needs so he can channel his abilities in n meaningful and productive way that will
allow him to rebuild his life and benefit him, his family and societyi

For a little background Billy‘comes imm x tight knlt. attended iamiiy. lie has a
younger sister and six cousins on his mothers side and four cousins on the
McFariand side. lie spends ali’holidays end most summer weekends with these
cousins,aunts, uncies and grandparents lie is truly loved by oli. Biily is
exceptionally bright energetic, handsome_, gregorious and entrepreneurial From a
young ago Billy has been flxated on founding businesses l can honestlysay l do not
think bn does this for the money but more for the thriil and exhllaration that these
ventures bring on. lie ended his formal education alter one.year of college as lie felt
that he could not waste three years of student life while he could be working full
time implementing his ideas on multiple start-up ventures

l lmplore'you, Your llonor, to see this situation for what lt really is. A twenty five
yearold boy, who never had experienced business failure and felt invincibl¢, simply
got way out ahead of himself Both investors and employees alike cagcrly soughtto
be panoi‘ his energy, enthusiasm, and joined his team Qulu frankly, he overloaded
his abilities and simply got himself in a desperate situation by trying to pull oil'. as
we now know, on ill-conceived festival against overwhelming odds. llis actions
were by no means an oct of personal enrichmentl buti believe were driven by his
fear ofiailureand letting down histeam,lnvestors. and ticket holders This fear ai
failure lead him to cross the line between right'and wrong, and for that he will
always be remorseiuit

lis a self-employed entrepreneur mysel{i have preached co my children that

integrity. above ali else, is a measure of a person. integrity is something that one
earns and cannot be bought or given. l think daily about Bllly's lock of integrity in

Exhii)it A - Page 1 1

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 15 of 99

this situation and will carry the burden of not getting this message through to him.
Biliy knows how l feel about this and l truly believe he is devasteted for letting me

down.

As his father. i salt you for ieniency, at ida not want him to go iaii. l think the felony
conviction and the restitution aspect ai this case is punishment enough and will be a
daily reminder of his mistakes and a huge deterrent for many years to come. Biiiy
has accepted full responsibility for his iallures, admitted his guilt and has not
blamed or implicated anyone else lie truly understands that what he did was
wrong and l do not think that going to lail could possibly make hint more
remomful, l believe he can do more for society by being sentenced to a very
structured release program where his talents can be utilized to help others in the
community and when appropriate utilize his abilities to help maximize recovery
from the Festival for both investors and ticket holders alike

Thnnlc you for your consideration

M£/

Stove Mci~'arland

Sincereiy

E)¢hihit A - Page 12

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 16 of 99

 

19 April 2018

tionorable judge Naomi Reice Buchwald
500 Pearl Sti'eet
New Yorl<, N`{ 10007

Re: Billy McFarland
Your l-ionor:

My name is Christopher O’Sullivan and l am Biily‘s first cousin l have known
Billy all my iife, and am very lucky to call him my best friend. For as long as l can
remember, we have been at each other's sides. Growing up. our families lived five
blocks away from each other at the jersey Shore where we would spend out
summers together. in the Fall, we would attend lets'games together with our fathers
and grandfather on Sundays, and have Cousins' Day with the rest of the family on
Fridays. We would see each other at every holiday and family gathering throughout
the year, and instant messenger each other every night during the school week.
When l moved to Fairiield, C'l‘ for college and Billy moved to NYC to pursue his
entrepreneurial endeavors our bond remained just as strong. l was only a train ride
from Manhattan, and l would visit him otten to explore the city. Now that we both
work and live in the city together, our friendship has never been stronger.

in all of my social circles~ high school, college, church, friends i’ve made in
the last few years- Billy's name is chen brought up in conversation They don’t all
know him well personally, but they frequently bring up his name to ask how he is
and what he is up to. l always loved it because it was an opportunity for me to brag
about one of the most incredible human beings l am lucky enough to call my cousin
and best friend, Ne_ver could l have imagined doing so under these circumstances

When we were little kids, particularly during the summer time, we would
visit our grandma and grandpa [or as we called them, Yiayia and Papou) all the tlme.
A sunny Saturday afternoon meant a visit with our parents to Yiayia and Papou's for
a swim in the backyard. More often that not, Billy and l would stay the night so we
could go crabbing the following morning with Papou. lie would take Billy and me
out on his boat at 4am to our secret spot where the crabs would bite while Yiayia
would be home preparing the rest of the feast ior when when we got home it was a
tradition like no other. As years went on and our ‘liayia eventually passed away,
Billy made sure we never forgot about Papou. Whether it was a Sunday afternoon to
watch our beloved lets or a weekend in the spring to clean up the weeds in his yard,
Biily made sure to find time i`or his Papou whom he loved so much.

'i‘here are a million stories that come to mind that highlight Biily's
compassion for others, but there are a few that stick with me the most. When we
were about 10 years old, we both joined the junior selling program at the jersey

Exhibit A - Page 13

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 17 of 99

shore together. Billy was a quick learner and was bumped up to the advanced group
within a week. Even so, he would always come to us at the beginner level and help
us rig our salis, explain what we were being taught, and lend a helping hand in any
way he could Whlle we were out on the water in high winds that were too much to
handle, he would hang close by in case we found ourselves in trouble When he got
older and started making money, he extended his compassion in more phiianthroplc
ways. l vividly remember one cold night in December leaving with Billy after an
event he hosted through his company Magnises; he saw a homeless man freezing on
the sldewalk, and provided him enough money for multiple nights of food and
shelter. No one was there to see him do it, it was strictly done out of the kindness of
his heart Svery year, my mother hosts a fashion show for the church Billy and l
grew up in. And every year, Bllly makes an anonymous donation and asks for
nothing in return. Thls past winter, my sister Stacey and her friends came into the
city for an afternoon brunch. Billy made a quick pit stop to say hello before running
off to his next meeting 'l‘hough he didn't order anything himself, nor didn’t know
any of her friends, he paid the brunch himself and left before anyone could stop him.

lie also has a charlsma that is truly unlque. lie is able to befrlend all walks of
llfe; those he played sports with, played poker with, worked with, including famous
rappers, European pilots, mixed martial artists in Brazil, and Bahamian locals. 'i‘hese
people come from all types of upbringings, cultures, and socioeconomic status, yet
they all are drawn to Billy because ofhls contagious personallty, sense ol`humor,
and joy for life. Not only has he befrlended these people, but through these
connections he has helped bring hundreds of other people together to form
friendshlps they otherwise would not have hadl Many of the new friendships l have
created since moving to the city are credited to Biily’s introduction

Lastly, l want to speak about the incredible mind he is blessed with. Bver
since we were 13 years old, l, and anyone who spent time with him, know he would
grow up to be a star. At- this time, he was barely a teenager and he was starting
successful companies online by creating game websites and selling web space. Ai°ter
enjoying hot summer days on the beach and chasing the ice cream truck, he would
go home to his computer to work with his web programmers in india that were
three times his age. As he got older, he kept dreamlng_l_)igger and blgger; her
withdrew from college to pursue his entrepreneurship endeavors in NYC, starting
up companies from Spilng, to Magnlses, to Fyre Media,

ln the winter of last year, it seemed as if there not a goal in sight that was out
of his reach. Wlth every undertaking being blgger, bolder, and more successful than
the last, how could a 24 year old with this track record not think he is invincible?
Un fortunately, that appeared to be the case with the pursuit of hasting a music
festival in the Bahamas. ills bites kept getting bigger than the last, and this
undertaking turned out to be a much bigger bite than he could’ve imagined. The
vision he and the rest of his team hoped to bring to a reality required slgnihcantly
more money, time. resources. and expertise to pull off than they had to offerl And
while the final result fell incredibly short from the time l spent with the l~`yre team
as they worked tirelessly to pull this oif, the effort was undoubtedly there.

Billy screwed up, What he did he wishes he could take bacl<, lied he known
what he was up against we wouldn't be in this situation We need to learn from our

Exhibit A » Page 14

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 18 of 99

mistakes to make sure they don't happen again. 1 think he has learned a great deal in
this past year through the fallout, backlash, and public huml¥iation. And through all
of this, the comment that has stuck with me the most is how he feels so bad for the
pain he caused his family.

But if there's one thing l know for certain, it’s that someone with his
character, his heart, and his gift doesn't belong rotting in a jail cel\, but rather out In
the world where he can make a truly significant fm pact on peop}e’s lives, as he has
already shown his ability to do. lfg£ven a second chance, there’s no limit to the good
he can bring to this world. l pray you Gnd him worthy of that chance

Respectfuliy yours,

E;hristopher D'Su!livan

Exhibit A - Page 15

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 19 of 99

_
J-

April 2, 2018

lodge Naornl Relce Buchwald
500 Pearl Street
New \'ork, NV

Re: Biily McFarla'nd

Your Honor:

Biliy McFariand is my dear nephew, the son my sister irene and my brother~ln-law Steve. Biiiy is also the
cousin and best friend of my son Christopher, known as "Topher."

Bllly is the guy that we have always called the "exciamatlon polnt." Always hoppy, always laughing, always
the joy in the room. Billy brings out iife, energy, and fun. out he is more than that. He is klnd, he is
attentive, helpful, and inclusive He truly is a friend to ail. And a friend immediately Throughout the years,
l have seen him interact with people he knows and people heiust meets. Everyone take a iii<ing to him.
Our neighbors and friends and Topher‘s friends all love him and gravitate to hlm.

There are some people who attract others to them because of power, or wealth, or being the class huliy,
or being thejoci<, whatever, but Bllly attracts people because of his good nature and his HEART. He ls truly
one of the good guys. This is a characteristic that comes our in his smile, his demeanor, and his honest
interestin and caring for other peopie. With Biliy in a crowd, no one stands alone. He isthatitind ol‘ person

Untll my father passed away, my nephew spent so much time with my father, Blily’s handicapped
grandfather. He called my father after everyJi?i`S game, he visited my father and talked and laughed with
him every weelc, and during holidays, even with a houseful of guests, he spent time with his grandfather.
When his paternal grandparents come to visit, he gives them his room, end l watch as he gives them his

loving attention

Blily is probably the fastestthlnl<er l know, and he is a tremendousiy fast problem solver. Bllly ls also very
optimistic, loves a challenge, and thrives on challenge lie is creative iiis mind is always working.
Sometimes racing isometlmes scattered). l have seen Billy working on several projects and once, and l
would be exhausted just watching him in actioni

liey_ing aaid_that, l worried about Blliy wltb,the planning of the Fyre festival. l have chaired my church
fashion show four times, l planned my daughter’s large wedding, and am planning another daughters
wedding while preparing to chair yet another fashion show. Fashlon shows and weddings are major
undertakingsll Even with my experience and life wisdom, the endless detaiis, the surprises, the things that
can go wrong, the unintended mistakes, the unanticipated issues, especially the problems that can and
do occur the first time running these events that need to be considered and planned for- these were the
things l thought about when a mere 25~year-oid took on such an enormous undertaking as the Fyre

festival.

Exhibit A ~ Pnge 16

 

 

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 20 of 99

l traveled with Biily’s parents to the Fyre Festival weekend. l couldn't wait to witness the accomplishments
of my nephew of whom l was so very proud. We arrived in Nassau early Thursclay morning, before the
rush of arrivals. Upon arriving in Nassau, we were led to a puddie jumper to fly to the island of Great
Exuma where the festival was to be held, Although we were only eight people in our group, and being in
an almost otherwise empty alrport, not ali of ourluggage made it to the island with us. When we arrived
at our hotel, tried to check in, and found the reservations were a disaster, as the hotel staff did not know
how to properly record reservations iWe were NOT in Amerlca...) Littie did we know this was just the tip
of the lceberg that created the disaster that led Bi|ly to this polnt.

Even with the storms, the water main break, the shakedowns by the locais, the delivery problems, the
drug boat sitting off»shore and other serious, unexpected, unanticipated issues that hit Bllly all in a clay,
he worked frantical|y, non-stop, to solve the problems and allow the festival to proceed, and it was not
until lam Friday of the start of festival weekend that my nephew realized that he had lo call oil the
festival. l-le then quickly developed a plan to get everyone safely and quickly off the island. Safety was his
primary concern. l want you to know this-that the decision to cancel the festival last-minute is probably
the best example of who Billy is-determined, dedicated, hardworking, willing to take the blame and suffer
the consequences of his decision, in the end his primary concern was the safety of the attendees iunlike
another concert were there were fatalities). lie is a man of great character. lie didn't run. i~ie didn't hide
lie didn't turn a blind eye to the realities in front of hlm. He didn't take a chance with the safety of the
participants in contrast to the portrayal of Bllly by the medla, l, as a witness, could not have been more
proud of him than l was that day and the days and months that have followed

l am sure you will learn from other letters about Billy's donations of iaptops, his tutorlng, his helping the
homeless, and other many good deeds that Bllly has performed over the years.

in conclusion, what l wish to convey the most is that Billy lsa very fine young man who was way too young
and inexperienced to have taken on the Fyre festival with all the logistics the investments the foreign
country complications, etc,, that led him to the position he is in now. lie may have made mlstakes, butt
do not believe he has a bad bone in his body. l love my nephew, l am proud of hlm, and l am so sad that
in his efforts to overcome tremendous obstacles to make this festival happen, ha was clearly
overwhelmed and over his head and just messed up. For Billy, this festival was blting off more than this
25-year*o|d could chew. We all make mistakes when we do that. We have all been there- certainly not to
this degree (the fatal flaw)J but we know what lt is like to be overwhelmed and over our heads...this poor

kld...

To let you know the extent of my belief in the goodness of Billy, l share with you that my husband and l
had offered to provide any help whatsoever to Billy, regardless of any financial pain to us. However,
although appreciative, Billy did not want to inflict his problem on others, and so he declined the oifer.

With his brain and his heart and his good character, Bllly can do so much good for society He is a good
boy. l pray that you will treat this case with kindness and understandingl

Sincerely,

owe geneva awarded

lanet Zervakos O’Sulllvan

Exhibit A - P:tge 17

 

 

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 21 of 99

Motmtainslde, Nl

Nlay 3, 2018

lodge Naomi Reice Buchwaicl
500 Peari Street
New York, NY

Re: Bliiy McFariand

Your Honor:

Billy ivicFarlond is a fine young man that l have known for his whole iil'e. lie is my nephew, the son to my
sister-in law irene who is the sister to my wlfe, Janet. Billy comes from a line well»respected family
which l feel extends to our family as we are all close relatives that includes our son Chrlstopher, who
grew up with Biily not only as a cousin but one of Blily's best lriends.

8illy has always been a casing and giving person to all people that l know and to those l know that have
met hlm. Biliy is a lot/able fun person full of kindness and laughter while giving of his heart and generous
behavior. lie has always been a self-starter thinking of how to improve things and finding solutions to
problems in the technology world that excited him to make things better for everyone

Billy found success in so many of his endeavors and like oil those of the younger generation you don'r
truly become wise until you experience failure for with experience comes wisdom,

With the Fyre festival it was a dream of Billy’s to have this event at a sight he remembered visiting as a
child and yet although he worked around the clock to bring the event to a success it all came crashing
down because lt was such an overwhelming project where so many of the problems were out of his
control. Yet, he made the hard decision to cancel for the safety of the people early on which was a brave
step knowing the disappointment and anger people would feei.

Bil|y rs truly a young man with courage always moving so fast because he is so smart taking on so much
but this time, with no true experience, success was hard when it' ts something he had never done When
people step back and realize what a major project lt was it is easy to see how things could go wrong but
everyone can learn a lesson about so many unintended consequences

With ali the stress and pain this has caused so many, Billy has been a young man of character truly with

Uintenlions-reacly'io~!ry~and»remetiy-the-failureof'this-evenlv i'hope-and-~pray»you-see»€iiiy»asinequality--
person that l see along with so many of his family and friends and treat him with fairness and
understanding.

 

Exhiblt A ~ Page 18

 

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 22 of 99

lose E. Arrunotegul

Rahway, Nl

i\/larch 21, 2018

To: The Honorable lodge Naomi Reice Buchwald

Re: Billy Mcfar|and

My name is lose E. Arrnnategui. l am a paramedic of 4 years. l currently work for University Hospitai in
Newarl<, NJ and MONOC who represents RWJBHC hospitals in the union and Essex county area. Also, l
am a current Brazlllan liu Jitsu student and purple belt at E|ilah Brazillan liu Jitsu {EBJJ) school in Union,

NJ.

l am writing on behalf of the character of Billy Mcfarland. l met Billy at EBll around 2011. Bil|y was very
personable and we all liked him. He quickly became part ofthe family. Bllly was polite and entrusted
with teaching the kids class. He was well trusted in our school; which is my opinion as well. Bllly was
consistent and always came to class and gave lt his all. l must say his skills improved greatly during the
time we trained together. From what l knew of him, he had a very humble personality He always
reached out to the newer students. it was a pleasure knowing him. When we talk about him at EBlJ we
speak nothing but good things. l would enjoy getting together and catching up with him again.

l really hope this letter helps Billy out. He is someone who learns from his mistakes, Biily has so much
potential. Thank you for your time.

Sincerely,

lose E. Arrunategui

Exhibit A - page 19

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 23 of 99

To whom it may concernl

My name is Bryant Baerga, l reside at-\Aine Hi|l, Nl. l am a twelve year veteran police
Officer for the Millburn Township Po|ice Department and also served in the United States Marine Corp

from 2001 ~ 2007.

l am writing this letter in hopes of sheddlng a little bit of light on' my friendship with Billy lv'|cFarland. l
first met Biily at a dojo for Brazilian liu litsu name EBJJ out of tlnion, Nl. l trained with Blily on many
occasions for approximately two years and always found him to be a very respectiul, courteous and kind
young man. lt also just happened to be that his family also lived in the town which l worked for,
Millburn, Nl and whenever l saw Billy around town he never presented any problems.

Billy was always a great teammate while training with hlm, very dependable and just an overall nice guy.

Sincerely,

Bryant Baerga

Exhibit A - Page 20

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 24 of 99

.lason L, Baptiste

New Yo!/ NY

May 13,2013

Judge Naomi Buchwald
500 Pearl Street
New York, NY 10004

Dear Judge Buchwa|d,

|‘rn writing on behalf of Billy NlcFarlancl, who l have known for almost four years. l consider
Billy a close triend, though the majority of my interactions with him have been as an
entrepreneur. Through these interactions, l have only experienced a kind and thoughtful
young man that wanted to build a product that could have an impact on the world. l was an
advisor to his company, Magnises, end have only seen Billy act with integrity lvly word is my
bond and l would not say this if l did not mean it.

l also hope that l can provide some perspective on what lt's like to be a young entrepreneur
and the stresses that come with it. lt doesn'tjustify the actions that Billy is accused of, but l
hope it can give you additional perspective when deciding upon a just sentence

Like Bil|y, l started a company at a young age and was fortunate to experience some success
along the way. While many on the outside see that as a reason to celebrate, it's often a road to
depression and stress. All of the "smart people in the room" often suggest to grow at all costs,
otherwise your creation is et risk of dying. As a young individual without sufficient support or
mentorship, this pressure can cause one to make poor judgment calls. Once again, this does
not justify poor judgment calls, but l hope it gives perspective on what may have caused them.

ido not believe Billy is an individual with criminal intentions l believe that if he is guided in the

right direction to use his talents, he could have a truly positive impact on society Bil|y still has
many years ahead of him and l hope your sentencing can ultimately allow him to harness his
talents to have this positive impact on society

Thanl< you for your time and consideration,

./,Y§j“

Jason L. Baptiste

Exhibit A - Page 21

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 25 of 99

/\piii 24, 2018

dodge Naomi Rei<:e Buchwald
500 Pearl Streel, Courlroom QlA
New York, NY l0007

Dear Judge Naorni Reice Buchwa|d,

l am writing to outline a bit of my experience knowing Billy McFarland. l met Biily back in 2006, when he
joined The Pingry School our Freshman year of high school. i had been at Pingry since the third grade and
we had a well-established group oi friends. Biily immediately integrated himself into our friend group and
quickly became one oi my close male classmates both inside and outside of the classroom

At Pingry. Biliy was always motivated to do more than just the assigned curriculum l-le had a true
entrepreneurial and business oriented spirit l would often see Biily taking extracurricular time to work on,
what seemed to be, various business endeavors. none oi which l ever knew many details ol. l do know that
l would often see Biiiy on his computer and/or phone, working seemingly hard to achieve something
greater than just academlcs. Biliy was also a dedicated teammate and a leader to his juniors on the iootbali
and lacrosse fields. l witnessed his leadership lirst hand as l attended many of these sporting evonts.
l_astly, within a high school setting, Bllly was an all-around great iriend. l-le was a light spirit to be around
and a good listener. He was willing to work hard, but also enjoy the various pleasures life had to often l
always fell i could lean on Bi|iy as a coniidant. He kept a stole attitude and always had a smile on his lace.
i~le never appeared ilustered or bothered, which is a refreshing quality.

Aiter graduation, it was clear that B|l|y wanted to forge a career in the business world. As aforementioned
Billy had a iiery, entrepreneurial spirit that l could appreciate being similarly minded myself. l-le was
motivated to create and lead something bigger in this worid. lt was not too much of a surprise to me when
Billy dropped out of school to pursue entrepreneurship tull-tlme. Whiie at sometimes it seemed Billy might
be bitth oil more than he could chew, none ot his good friends wanted to doubt his efforts l always told
Billy that i would support him however i could, because l believed that he could be greatly successlu|. Billy
always inducted me and our other close friends in his social gatherings He always wanted to be
surrounded by and support his friends and create a feeling of close knli community within a large end often

isolating city.
l hope these notes provide some insight

Best.
Naialle

Exhibit A ~ Page 22

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 26 of 99

judge Naomi Reice Buchwald
500 Pearl Street

New York, New Yorl<

c/o Randall W}ackson

Re: William McFarland
Dear ludge Buchwald:

My name is lason Bell. l am writing this letter in support of William
Mcl~`arland ("Billy”) with the hope that my accounting of whatl personally
observed and know about Billy helps establish what kind of person he really

lS.

Before l explain whatl know to be true about Billy, l want to provide a bit of
background about myself in order to rationalize where my opinions come
from. l graduated with a B.A from U.C.L.A and a M.B.A from The University of
Miami. l have been fortunate enough to experience several “careers"
throughout my life and they have taken me throughout the world. l am a
former NFl_. player, a current NFL commentator for two television shows on
the BBC and a partner at a private wealth management tirm, Maste'rs Private
Client Group. l have played for the New York Giants, the Dallas Cowboys and
the Houston Texans. l provide financial advice to some of the most successful
people in the world, in combination with being a television commentator.

My path has allowed me to meet many successful people from all walks of life,
ranging from top athletes out of difficult and impoverished neighborhoods to
high net worth individuals from the upper one percent Even among this
crowd of successful people, Billy stood out the minute l met him, and for good
reasons.

l met Billy about five years ago at an event from one of his previous ventures:
"Magnises". We immediately hit it off because we both had the same drive and
determination to strive to be the best at what we do. And he did: Billy reached
the upper sphere of the technology world in his early twenties. But Billy did
not let his financial success get to his head, and he did not become sellish,
which so often happens in that world when one reaches his level of success
Usually, at that level, ideas are kept confidential, relationships and
connections are tightly defendedl and when one gets a mentor, they rarely
share that mentor’s access With others. Billy operates in the exact opposite
way on each of these counts.

Exhlblf A ~ Page 23

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 27 of 99

As l became a close friend of Billy, l was able to see him~through his successes
and l was able to observe how he condoned to interact with other people,
even if they were just starting out or were going through difficult times. l saw
how he constantly shared his latest thoughts How he willingly introduced his
vast network to me and to other people, even if they just recently met And
that's what really stuck me about Billy: he actually receives joy and fulfillment
out of providing his help and see people succeed: his willingness to help out
people, even when he has / had absolutely nothing to gain from it, is genuine
This is a very rare quality in a person.

A good example is what he did for a good friend of mine, Antonio Pierce. Many
professional athletes do not convert back to regular life well. Having recently
retired from the N_ew York Giants, Antonio was a former athlete that bucked
the trend and made a successful conversion by becoming a NFL analyst for
ESPN. However, broadcasting is an intensely competitive business where who
you know matters almost as much as what you know. What Antonio was
looking for was a mentor, someone that could guide him with his newfound
career. Upon hearing that and without anything to be gained from it, Billy set
up a meeting between Antonio and one of his own mentor, Bruce Paisner,
former president of Hearst Bntertainment lnc., and a prominent figure in the
broadcasting world. This meeting eventually led to Bruce becoming Antonio's

mentO!`.

The value of such relationship is priceless. in essence, this means that Billy
shared one of his most highly prized assets, his mento'r. The fact that he
almost immediately went out of his Way to help Antonio, someone he barely
knew then, speaks volume about Billy. Billy has done this so many times that l
lost count over the years. He’s provided the means and enabled many other
people to be successful, over and over. These people have come from all
walks of life and circumstances More often than not, Billy had nothing to gain
from his efforts, yet still did 'it.

l could write several more pages about stories similar to this one. l'm sure
other letters will explain their writer's own stories about Billy in addition to
his notable charitable acts. The point is, Billy is a unique individual in the
sense that he doesn’t just act for selfish purposes lie is one of those few
people that truly believe that "my one, plus your one, equals three”. When he
sees someone that could benefit from his input, he goes out and provides that
input lt is that quality that has led many people generating great value in a
multitude of ventures

Exhibit A a Page 24

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 28 of 99

l know Billy does not belong in prison and l am positive that he will do
whatever it takes to never again face that prospect Since the Fyre Festival, he
has already drastically changed how he conducts businessl He has
surrounded himself with good, competent and professional people and
removed the negative influences.l can tell from personal observation that the
whole experience has changed him, for the better, at his deepest level.

Despite the incoming sentencing he has strived to condone helping other
people with their own ventures, even when he still has nothing to gain from
his investment of time and energy. This reinforces whatl know to be true:
that Billy is a self-less "creator”, and given the chance will continue to create
value for society, value for people. l know that he will continue to care for his
friends and family but also for almost complete strangers l know that he is a
good person and deserves as much leniency as possible If given a second a
chance, l am absolutely convinced that Billy will do great many things for
people and for society as a whole.

'I`his world is in dire needs of more people like Billy. l hope this letter helps
convey Billy’s true personality that he has constantly demonstrated to me

over the years thatl have known him. if more information or comments are
needed, please reach out to me at any time that is convenient for you.

Sincerely,

jason Bell

eac-aes

   
 

New York, Ni

Exhihit A - Page 25

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 29 of 99

Chrl§er Bledsoe

May 5"‘, 2018

Judge Naomi Relce Buchwaid

Daniel Patricl< lvioynihan Federal Courthouse
500 Pearl Street, 21$‘ Floor

New Yorl<, NY 10007

c/o Randaii Jackson
575 Lexington Avenue
New Yorl<, NY 10022

Dear Honorable Judge Naoml Reice Buchwald:

' l am writing with respect to Billy McFarland. l first met Billy in 2015, His company,
Magnises, appeared to be uncovering novel ways to bring people together, and in a
society plagued by a growing ioneliness epidemic, i was struck that unique events and
shared experiences could prove a useful antidote for so many individuals With this in
mind, my communal living company, Oliie, engaged the Magnises team to organize
such gatherings for our community of residents - a decision that was consistently
validated by our residents in subsequent surveys

in the months following Fyre Festivai, which l later ieamed was organized by another of
vlillily's companies it was important lo me that our community members continued to
have access to the get»togethers and meet-ups they had come to value so deeply
During this time, l witnessed Billy’s attempt to salvage or sell Magnises, but what stood
out to me even more was his focus on protecting the livelihood of Niagnises' employees
~ going so far as to release Oliie from a non-solicitation clause that would have
otherwise prevented the hiring of Magnises' employees The decision, which enabled
Oliie to hire the Magnises team, demonstrated Biiiy's prioritization of the emotional well'
being of his team members above his own economic interests

in short, although Billy could have chosen to disengage from those around him during
this period and retreat into a mode of self»preservatlon, he instead opted to focus on
ensuring a smooth employment transition for a group of individuals who were victims of
circumstances outside of their control | felt this story might be worthwhile to share with
you and l‘m willing to provide further details if you might find it helpful Please do not
hesitate to reach out at your convenience

Sincerely,

Christopher B|edsoe

Exhlbit A - Page 26

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 30 of 99

" .. 'E“.'."..\.T. .-i'n"- .-'- l'r'-"'\"'T-'- li

_losh Blue

 

ist May 2018

Dear Honorable .ludge Naomi Reice Buchwald:,

le name is Josh Biue. |'rn a tech entrepreneur, with a background in
philanthropy work across the health and youth development industries During
my adult yeais, l've faced great challenges along with great wins that’ve made
me the person l am today These challenges have enabled me to work and
grow alongside great individuals in many lndustries. from tech. fashion, all the
way to finance and politics. These experiences have made an everiastlng
impact on my career trajectory, knowledge of life & family and most
importantly, what it means to stand up for someone or something you believe
ln. Each of these interactions have brought great value and impact to many
people around me.

A great friend of mine Billy McFarland has been a constant source of both
ends oi‘ the spectrum in my life with his go-getter personality end constant
vision for innovation He’s the one individual l can say to this day, gave me my
first real shot when a lot of people wouldn’t within the tech and
entrepreneurial landscape i=rom the first day of meeting him he has shown me
and my people nothing but genuine love, friendshlp. compassion and
something that often goes overlooked; truthfulness

i happen to meet Billy es he was building Magnises in the earlier stages of
development l learned about the Magnises opportunity after seeing it being
advertised online through Facebool<. lwas desperately looking for a way to
connect with other entrepreneurs like myself and to garnish long lasting
fr|endshlps that would ultimately push me forward in my career. lnltlally. l was
accepted lnto l\/iagnises as a member but l took it upon myself to doing
something literally crazy. instead of accepting the invite into the Ma`gnises
membership l decided to work for Magnises. After some careful decision
making, the choice was made to forgo the regular application process and find
a way to contact the CEO directly An ad was posted to Facebooi< with a
chance to win a spectacular prize and all you had to do was contact the CEO
and to my surprise he was the main point of contact l immediately contacted
the number and to my surprise, l received a rather quick response from Bliiy.

Exhibit A - Page 27

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 31 of 99

l didn't inquire about the grand prize. lmmedlateiy, l conveyed my enthusiasm
about achieving great things in life for other people and myself, helping to
build great business like Magnlses and to foster great business and personal
relationships i~le saw my drive and vision immediately and the rest was
history. We set up a meeting for the next clay at a restaurant located in
downtown manhattan and 3 days later after that, l was working foran amazing
company which was lvlagnises. Thls opportunity forever jump-started my
career and friendship with a thoughtful and innovative person such as Billy
which ultimately put me in the position l am in today as a fuli»tlme tech
entrepreneur,

What l love about Billy, is his ability to admit his wins and his losses As a
young human being, he’s been able to achieve many great things that some
people could only dream of but he's also been a part of a nightmare that most
people would never think of. This uncanny look at both sides of the spectrum
is essential to maturing as a person. i-lis ability to connect with peopie, grants
him the insight to fostering belief in people so they can achieve and become a
higher version of themselvesl

Wlth that being said, l would love to leave you with a mindstate that really tells
the story of who Billy Mcl=ariand is deep down inside and that providing value
to individuals inside and out of business is his ultimate mark on life. Lettlng him
properly correct his mistakes is what other generations of people need to see
so this can to give them hope and security of a better future That every
decision can’t be perfect but what you do alter each decision is made is what
makes you the person you ultimately become.

Sincerely,

Josh Blue

Co-founder & Philanthropist

Exhibit A - Page 28

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 32 of 99

Mltcheii Blurnenfeid

Downingtown, PA -

April 25, 2018

Honorabie Naomi Reice Buchwaid

Daniei Patricit Moynlhan Federai Courhouse
500 Peari Street

New Yorlt, NY 10007

Dear lodge Buchwaid,

l am writing today in support of Billy Mci=ariand, who l have had the pleasure of knowing and working
with over the past eight years. l first met Billy as a college freshman during a career networking event between
new students and alumni of Buckneil university's Coliege of Engineerlng, From our first meeting he struck ma as
a passionate end dedicated entrepreneur, with strong ideas and a compelling presence - something l have

rarely encountered when meeting with first-year students

As Billy and his growing team lncubated a new business idea through an on campus business plan
competition and into existence as a tiedgling company, l saw that he also possessed a strong drive and ability to
bring his ideas to life through a combination of creativity and hard worlt. l was one of the first outside investors
in this new company and helped him network with other advisers and potential investors l was always
impressed with his willingness to seek and act upon feedback, ability to learn from setbacks, and drive to keep
things moving toward an often difficult goai, ivly experiences working with Billy have always been transparent,
forthright, and honest, leading me to invest further as he foonded another new company a few years iater. Ail
of my business and personai dealings with Billy have been characterized by honesty and integrity, which is why l

have supported several of his ventures over the years.

lt is my experience that Billy is a fundamentally good person and l will always be available to him for
advice and support behind a good idea. l believe he is due a second chance to prove the strength of his ideas
and character beyond the mistakes that have brought him before your courtroom Thank yoo, Your Honor, for

considering these thoughts as you deliberate on the appropriate sentence in this matter.

Respectfully,

/W?/ M'_;-,zr---»?

iviitcheil Biumenfeid

Exhibit A ~ Page 29

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 33 of 99

lodge Buckwalcl,

My name is Christopher Bristole, and my music name is Jody Mack. l am one of the original
members of the revolutionary rap group ‘Cash Money Click.’ After ‘Cash Money Click,’ l
worked under Def lam as a partner of Ja Rnle. l have spent the better part of 25 years in the

music industry.

During my time in the industry, l have seen a lot of people come and go. l have seen a lot of
egos. l have seen a lot of fake people 'l have seen it all. With all of this, l came close to someone
that on paper is totally different than me, Billy. Billy and l come from completely different
background and circumstances We also have completely different life experiences But, what
struck me, was not only was Billy one ofthe best innovators l had met in the industry, he truly
looked out for the people around him. Billy was real and transparent to everyone around him.

Whenever something went well, Billy is the first person to credit everyone other than himself
When something didn't go well, Billy always stood up first and said it was all his fault. His
ability to spread the love and take the fall in any oircumstance, while also having intelligence--
l've never seen in any circumstance I've worked with most of the superstars in the music world,
but Blliy's qualities make him the true star.

I saw Billy working throughout the months leading up to, and on site, during the Fyre Festival.
He worked so hard. He was in terrible shape - mentally, physically, and emotionally. He put
everything he had to make the event work. He had hundreds of people calling him at the same
time, all leaning on him, including the wealthy investors He tried his best. He also had
assembled a large team to help him with all aspects of the event. They all tried hard. And, as
always, Billy took fi)ll responsibility Someone who raises everyone up, is very smart, and takes
it all on his shoulders while spreading praise - how can the system not give this guy his freedom?
Thete should be other consequences beyond a lock and key,

Jody

Exhihit A - Pngc 30

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 34 of 99

Nicholas Brown

Medi`ord, NJ
04/27/20] 8

lodge Naomi Reice Buehwald
500 Pearl Street
New York, NY l0007

Dear .ludge Naomi Reice Buchwald:

The purpose of this letter is to provide a character reference for Billy MeFarland whom l have
known since we were eight years old. Throughout my life, Billy has served as a best vl’riend, an
incredible inspiration, and an older brother that l never had. Early on in our friendship it was
clear that Billy was different As next door neighbors in the shore town oi` Seaside Park, NJ, most
of our friend group was concerned with going to the beaeh, surfing, and chasing the ice-cream
man. Although Billy participated in all of those “normal kid” activities, he really had much
bigger goals and aspirations By the time we were just 13 years old, he would routinely leave the
beach throughout the day to check in on his intemet company that he owned and operated lie
was leading high-level business calls with businessmen four times his age before our evening
water balloon lights He was teaching himself complex computer coding before our usual
activity of riding bikcs around the neighborhood Wc eouldn’t even have a normal sidewalk
stand that sold only lentonade under Billy's watch! Bei`ore you knew it, We had a fbll-sized
'operation, crafting up homemade water ice and sending our friends to market our business down
the street and on different blocks. The point is - even at such a young age, Billy’s mind was
focused on delivering more value to more people in any ethical way possible Billy has been
gified with both a blessing and a curse - he can only think BIG.

One anecdote in particular that l would like to share took place in October of 20l 6. l happened to
be in New Yorlc City and Billy and l wanted to meet to could catch up, sol agreed to head over
to the Fyre Media office l~le and his team were still hard at work during the evening, and l was
invited to sit in on their meeting The topic ofdiscussion: should they throw afesrival in the
Bahnmas to supplemen! their media business? All of Fyre’s top people were there and all
members of the team brainstormcd how they could pull off throwing a once~in~a~lif`etime event.
'l`hey immediately dove into discussing logistics, legal barriers, governmental barriers, costs,
raising capital, etc. The energy in the room was profound, and it was centered on one thesis: how
can we actually deliver this once~in-a~lifetime experience to our customers? There was
absolutely no mention of scamming investors, not living up to the hype, nor doing anything but
right by their paying customers They sincerely wanted to and intended to handle this venture

Exhibit A - Page 31

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 35 of 99

lodge Naom.i Reioe Buchwald
04/27/2018
Page 2

I know that Billy does not have a criminal bone in his body, although l am not here to defend the
charges in which he has already plead guilty. l believe that any wrongdoing that proceeded to
take place after that meeting is because Billy thought that, in the end, he could make everything
right, l believe that Biily’s mind generates ideas so quickly, and sometimes it gets too far ahead
of his actions He can occasionally overlook smaller details because he is so focused on the end
result -- the BIG picture ln this case, those smaller details ultimately amounted to the downturn

of this venture

To put Billy and his incredible mind behind bars would be, in my opinion, a disservice to
society. He is the hardest worker that l have ever known. Even after the festival, when
everything unwound, he immediately went back to work to make things right and pay back
anyone and everyone affected That is the type of person that he is; even ifBilly lost everything,
he would tum around and start rcbuilding. Notjust for his personal gain and reputation, but for
the love of being an etemal optimist, thinking big, making large contributions. and inspiring
those around him.

Sincerely,
/l//é)éa%z~s' grow

Nicholas Brown

Exhibit A - Page 32

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 36 of 99

losh Cairns c/o Vortilla LLC
New York, NV-

l»th Aprii 2018

The Honnurable judge l\laomi Reice Buchwald
500 Pearl St,
i\lew Yurk, NY 10007

Dear ludge Buchwald,
l am writing to you concerning the sentencing of N|r William McFariand,

l have known Mr McFarland as a business associate and friend since 2015, when l met him via his
previous venture, Magnises, l believe lvir McFarland to be a very sincere and honest young man.

He and l have openly spoken together about his dreams for his various businesses and how he hoped
they would impact the world in a positive way. l\/lr McFarland has always demonstrated himself to be
a kind person, giving up his most valuable commodity (timei to help those that requested his help, or
that he could see would benefit from it.

lt is my fear that we are facing a chapter in our history where people are being defined more often by
their differences than by the contents of their character. Billy is a vlsionary who desperately wants to
reverse this trend and via his various business ventures, sought to bring all people together

lt was that desire which drove him to create a network called Magnises where young aspiring
entrepreneurs across America could support each other and grow together. it was that vision which
drove him to pursue the idea of a music festival where people could come together to share
happiness irrespective of their background or beliefs

lmpatience and inexperience caused Billy to make mistakes in pursuing his noble vision of bringing
people together. l know that after this chapter is behind him, Billy will be a highly valuable contributor

to society.

Thanl< vou, Your i-lonour for taking my thoughts and perspective into consideration as you deliberate
on issuing an appropriate sentence

l\/lany thanks and kind regards,

law .

losh Cairns
CEO ~ Vorti|la LLC

Exhibit A - Page 33

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 37 of 99

Chris Christensen

New York, NY-

Judge Naomi Reice Buchwald
500 Pearl St
l\lew York, NY 10007

May lst, 2018

Your Honor,

l arn writing to share with you some thoughts about my friend, Billy NlcFarland. l have
known Billy since our freshman year of high school at the Pingry School in NJ, which was over
ten years ago now. Specifically, we first met in August for preseason football practice We
were both transfers from other schools, and l think having that shared experience of being
newcomers helped us get to know each other beiter. lt was not long before we were close and
looking back, l have a lot of food memories with Billy. .. the classes we took together, playing
footbail and lacrosse games, going to football games, the ridiculous 6 Al\/i football workouts we
did in the middle of winter, spending time at the Jersey Shore, going skiing once (he was a
terrible skier), and the occasional jiu jitsu workcut he talked me into (whlch were impossible).
Also. one of my favorite years of college was my sophomore year because Billy and our friends
Mac and Nic ali lived in Philadeiphia then for a company they were working on. and as a student
at nearby i-iaverford College l got to see them frequently l have a lot of great memories with
Billy from that year in particular.

Billy’s story over the last year has, of course, been a popular one with news outlets
Aiter hearing the recent news of his guilty piea, l searched for stories (as l’m sure most did) and
read what many of those outlets had to say. Unsurprisingly, the tone of most of those stories is
schadenfreude. and the general sentiment seems to be that Billy is a crook who is getting what
he deserves Honestly, if l didn't know Billy l think l would view the situation similarly Butl
don’t know anyone that actually knows Billy that feels this way. As you can imagine, i have
talked to many mutual friends about the news over the last several weeks... and l think the best
way to summarize our feelings is a deep sense of sadness. My parents were crushed upon
hearing the news. iV|y mom still works at the high school Billy and l attended and has talked to
several faculty and said they were all crushed as well (our old football coach in particular). To
me, and l`m sure many of them as well, Billy is en inherently bright and kind individual who just
lost his way of late... l hope this letter helps explain why l feel that way.

l always notice how my mom reacts when she sees my friends She is always very
welcoming but the reactions range on a scale from genuine to formality and having seen this
ritual enough times l like to think l have a pretty good read on that scale. l tend to view these
interactions as ten second character tests. if you will. Usually, the good friends are on the
genuine side of the scaie end vice versa. le mom’s reaction when she sees Bil|y‘are about as

Exhibit A - Page 34

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 38 of 99

high on the genuine scale as you can get, Billy is very charming and he has a huge|y infectious
smile. Although l will admit that there was occasionally some mischief behind that smile...

l remember one night when we were in high school driving through Summit, NJ with Billy
when we pulled up to a car that was stuck in the middle of the road. This was right near a
relatively busy intersection and everyone was zipping by the car and the two people attempting
to push it out of harm’s way. l wasn’t quite sure what we should do, but Billy was... he wanted
to help, so we did. The job was much easier with four people than it was with two and we were
quickly able to get the car to the nearest lot. l haven’t forgotten the look on the faces of those
two people after and how grateful they were, and l’m sure he hasn’t either.

That story is a good metaphor for Billy l think... he is there when you need hlm, l don’t
see him as much anymore as l used to, but l know if | was in trouble or needed something he
would be there. That is one of the reasons l wanted to write this letter... l know he would do lt
for me. Despite everything he’s been through recently. l still refer to him as a good friend of
mine and l will continue to say that going forward Some people have looked at me funny when
l have said that recently (as if that statement makes them question everything they know about
my judgment) but l feel comfortable saying it because l know what type of person he is
underneath l don’t believe that Billy's intentions in any of his endeavors have ever been
malicious l-iis worst quality. in my opinion, is not that he ls immoral or the like... it is that he is
ambitious end wanted to do things that hadn't been done before l think he got in over his head
recently with some of his ventures and didn't know how to get out, and perhaps there was a
degree of naivety that played into things as well. For these reasons, l ask that you consider
leniency in Billy’s sentencing t know that with the right guidance he will contribute a lot of
favorable things to this world. Despite his troubles, he is a good kid with a good heart, and l
truly believe that from the bottom of my own.

Sincerely,

Chris Christensen
Fdend

Exhibit A ~ page 35

Case 1: - -
17 cr OO€OO-NRB Document 65-1 Filed 10/05/18 Page 39 of 99

 

where Billy

Judoe euonwald.

rman at
d they were writing
nd beneficial

My name is Gavin Clarke. lwas previously the doo
s that you may il

previously resided lvly former co~workers mentions
and l believe l have seen Billy in unique circumstance

constantly went out of
dshlp he formed with a

ke care of others, but my

his way to te `
armed Volce,

homeless man nisi<r\

lived on 14th street tie
er, etc.

Billy was a respectful resident who

favorite story about Billy is the frien
e who

ul cf homeless peoepi
coffee in the wlnt

Billy was on a first name basis with a handr
W°u‘d do me usual - bring them dinner, ice cream in the summer, `
However, he formed a close relationship with a name who Billy nicknamed Volce, for his
pencham for se'enading people On the street Billy hired Voice _to sing and perform at his
her doormen and me to).

wmpany Magnlses‘ events (whtch he would also invite the ot

After becoming close with Volce, Billy did whatever he could to help him. l»ie wood bring \/oi<>e

to the building to shower in Blliy's apartment Billy eventually learned that Volce was applyile for
a job. Billy helped him write hls`tesume and provided a letteer recommendation to the
employer. Billy also promised Volce that he would double any paycheck he earned for the first
few months cfa new job. Needless to say, \/oice got hired, and l distinctively remember the
moment Voice came to the lobby with a beaming smite, holding his pay stub, looking for Billy.
Billy of course came through, and this process repeated every two weeks for a few monthsv

d these acts without telling a
l don‘t understan
d he has done.

nyone. From where l

ng person who di
d how a person like Billy

t of bad people go to prison.
for how much goo

¥our Honor Billy is a carl

come from. l‘ve seen a lo

could ever bo considered a bad person

`n Clarke

.,_\j)@¢_() -/

  

altman A . page 35

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 40 of 99

l-ionorable Naomi Retoe Buchwald,

l am writing to share with you my experiences of Billy Mci=arland. l first met Billy in
our early teens on an internat forum for discussing web hasting (in lay terms we helped
people get their wabsiles on the internet). lt seemed perfectly normal that the two of us
would be running small businesses we operated so professionally that we held our own
against adults who had been in the business for years. We discussed entrepreneurship and
the businesses we would run when we were older (we'd operate a datacenter).

The first year l met Billy. a security hole in the software l used resulted in bankers filling up
my server with a huge amount of pornographic content and the datacenter l was using
threatened to stop working with me (this would have ended my business). it was Billy who
smoothed things over, helped me clean things up and get back oniine. it’s that incident that
cemented and set the tone for our friendship and future business relationship - Billy was
brilliant at solving problems and making things happen

lt was Billy who founded a startup in 2011, who managed to get us into a startup incubator
(Dreamit), more competitive than most ivy leagues and who raised money before anyone
else in our startup incubator (at the time we were some of the youngest people to ever raise
venture capital money), We employed some fantastic people and successfully brought a
product to market

On the human side of things lt was Billy who was waiting at the airport when l landed in
Amerioa as a nineteen year old travelling abroad from England for the first time ever on my
own; it was Billy who consistently invited me to glamorous parties and introduced melo his
friends despite my quite impressive awkwardness and general uncoolness - l never
remember him iiinching almy social incompetence or showing any sense of embarrassment
- and Billy who invited me to his parents for my first ever thanksgiving

Billy and l_haven't spoken in a while; having a startup fail is an emotionally gruelling
experience but l look back with pride at what we did and know that meeting Billy in my
formative years has played a huge role in my development both professionally and
personally i-lis sense of vision, sell-confidence and ability to deliver way beyond his years
lnspires me while his kindness to people of any station or walk of life leaves an enduring
fondness.

l~ienry Cii’ltord

Exhihit A ~ page 37

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 41 of 99

RUDY CLiNE-THOMAS

New Yori<, NY-

05/01/'! 8

.JudQe Noomi Reice Buchwold
500 F’eori Sireei
New York, NY 10007

Deer judge Noomi Reice Buchwdid:

l om wriiing on behoif of Biiiy M<:Fdriond, who i mei severoi years ago when iwds veiiing his
company crs o poieniidi investor. Uliimoiely, i chose noiin invest in his business, but during ihe
process l develop 0 friendship with him ihdi iosis io this doy. Biiiy is on ecirnesi. hordworking
end inieiiigeni young mon. Throughoui our iriendship, l have woiched him iredi ihose around

him respect end kindness.

He mode some poor business decisions end goi way ohedd of himseii in trying io create
someihing he hod no experience in. Bui in no woy, did he have malicious inieni. i know he is

remorseful end is ieerning from his misicikes. | dsi< ihdi you provide ieniency in your ruiing,

Sincereiy,

@i@iiii§&

Rudy Ciine-Thomos

E)¢hibit A - page 38

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 42 of 99

To the Honorable Naorni Reice Buchwald,

I met Billy in 9th grade, when we were both entering our freshman years of high school l
attended high school with him for three years, worked with him for two years, and have been a
close friend for twelve years. Billy is one of my closest friends, and one which I respect in many
ways. As you will read below, Billy has played an important role in my life, he has been a loyal
and inspirational friend to me over those twelve years, and l hope the few stories l share today
can help convey his charactcr.

One notable characteristic that Billy possesses is an ability to inspire others Billy has
always had a wide range of passions, and I’ve always been impressed by his ability to cultivate
these passions in others. Sometime around my sophomore year of high school, Billy took up
Brazilian jiu-jitsu (admittedly, my knowledge of mixed martial arts nomenclature is minimal). l
recall him telling me how he would head down to Union City for training, and how he was
h'eqnently out of place, as most of his peers were substantially older (many were more than twice
his age) and larger than him. Despite this, he still was able to beli'iend a diverse group ofhis
peers, who ranged from firefighters to lawyers to full time MMA professionals Our friend group
was quite intrigued by this obscure sport that Billy had somehow stumbled upon and
consequently introduced to us. Within a few wecks, Billy was leading a group of students (and
one 300+ pound football coach, who was typically Billy’s sparring partner) in MMA instruction
and practice 'l`he leadership he displayed there would become a recurring theme in his life, and
something I always admired. OVer time, the group increased in size and tradition continued, and
to this day I can still remember a handful of moves that Billy introduced me to.

Perhaps more importantly, at least as it pertains to my career trajectory, was the pivotal
role that Billy played in cultivating my passion for technology During my senior year of high
school, Billy approached me about starting a software company l always knew that Billy had a
background in technology; throughout high school he had worked independently designing,
hosting, and managing websites and other intemet applications I, on the other hand, had
essentially zero background in teclmology. Despite this, Billy brought me in, along with another
high school friend of mine, and we all started an internet company that would be called Spling.
As the company progressed from an idea into a reality; we were faced with an important
decision l had been accepted into the Univcrsity of Pennsylvania and had planned on attending
college the following year. Sirnultaneously, our iledging company had been accepted into an
accelerator program called Dreamlt (http://www.dreamit.cog), a three month boot camp that
provided founders with a variety of technology resources to help build a company. Much to my
parents’ chagrin at the time, the three of us decided to forego our academic opportunities to work
on Spling. Billy was a natural leader, and over the next eighteen months taught me different
aspects of organizational management, product management, agile software development, and
far more. Aside from my own professional development, Billy also led the company As our
team grew l got to watch Billy navigate a wide range of growing pains For examplc, Billy
helped to ensure the CTO had the proper resources and legal counsel to allow him to immigrate
to the U.S. (Billy also volunteered to be his roommate and always went the extra mile to make
sure he wasn’t alienated as a foreigner in a new country,) Today, internal technology is one of
my core passions l work for a venture capital linn, l read tech news religiously, and it’s
generally what gets me excited. Had it not been for Billy, none of this could have happened

Exhibit A - Page 39

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 43 of 99

It’s also worth noting how remarkably consistent Billy has been over the course of our
friendship Whether its interacting with a 35-year-old fireman in his gym or a close friend, Billy
has always demonstrated the same personableness, loyalty, kindness, and that inmate ability to

inspire others

Thank you,

face

Mac Cordrey

Exhibit A ~ Page 40

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 44 of 99

Amanda Cr_eedon
r
May 1, 2018

Judge Naomi Reice Buchwald
500 Pearl St
New York, NY

Ret Character Reference for Billy McFarland

Your Honor,

l met Billy in February 2015. l-le was the CEO of Magnises and l was interviewing for a
job as the Dlrector of Customer Experience. The company had launched the year
before and he was starting to expand the team. An employee at the company put me in
touch, and Billy agreed to a meeting. l showed up and we had a short but pointed
conversation about what my experience was, what l thought l could do in the role, and
what he thought the company needed We went back and forth about luxury brands and
how to deliver an elevated experience to miliennlals. He was genuinely passionate and
enthusiastic l could tell he really cared about the experience

At the end of our meeting, he offered me the job. Just like that. He took a chance on me
because of one meeting, and the word of another employee. lt was really a little too
surreal. Betore l had a chance to small him a ‘thank you for interviewing me’ emali, he
had emailed me to tell me how excited he was to start working with me. Once Billy got
excited, it seemed like he was a torce. And Billy was always kind of excltedl l met the
rest of the team in Nlarch, and started the job in Apri|.

ln my 2 years of working with Billy, he was genuinely thoughtful, fun and generous l
remember in my first month of work, the team travelled to D.C. to launch Magnlses in
our second city. The day after the launch partyl about 14 of us went to brunch before
heading back to NYC. At the end of our meal when the waiter came to clear our plates1
Billy told him to pack all of the food to go. Then he told us he had noticed there were a
few homeless people in the area and they might want the food. lt was such a sweet
gesture and over the next few years of working with Billy, l saw that generosity time and

time again

Billy donated new laptops to an entire class of grade school students And had follow up
meetings with the class where he taught them about technology and business

At different times, a couple of employees at the company had immedlate family get sick.

Without question, Billy gave them ali the time off they needed and never once
questioned when they would be back or what work they could do while away. He didn't

Exhibit A - Fage 41

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 45 of 99

stop paying them. When one employee decided to leave to spend time with family, Billy
assured them theirjob would always be there in my experience Billy has always been
extremely loyal to his staif. He did everything possible to do right by the people he cared
about And almost more importantly he trusted us. l remember the first time l had a
question about our advertising strategy he told me to join the meeting with the
oulsourced social media advertising team to talk out my ideas l was totally blown away
by this. l~iaving come from the corporate world, the open attitude to sharing and trying
new ideas was refreshing

l learned that Billy was extremely open to any idea as long as you had a loose plan and
a rock solid reason for wanting to try it out. As any employee of a company, there were
times l thought his trust was unwarranted with some of my colleagues, but that goes
back to Billy’s loyalty. He was a firm believer in second chances He always took the
time to hear every side of the story. When it came to penple, he never made decisions
lightly and always erred on the side of iorgivnessi

Billy was always 'on’, He juggled a lot of different projects and ideas l am not sure he
ever stopped thinking about business l have never seen a work ethic like Billy has. lt
was always pretty inspirlng. l loved working with him, for him, around him because he
was always encouraging me to take ideas to the next level because that's how he
operates He brought everyone's energy and excitement to the next levei, too,

Deepite the ‘luxury’ business space we were in, Billy was never snobby. He treated
everyone equally. When l started working at Magnises, l was really surprised at how
different he was to the way he was portrayed in all of the press l read about him, and
l\/lagnises. Although we were an ‘exclusive' membership club, Billy wasn't overly
interested in status, he was more focused on people's talent and their ideas

l am writing this letter in support of Billy McFarland because l consider him to be a

good, well intentioned person with big ideas l appreciate everything he taught me and l
value the two years l spent working for him.

Regards,
Amanda Creedon

Exhibit A - Page 42

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 46 of 99

Dear Honorable Judge Naomi Reice Buchwaid,

l\/ly name is Thomas Donato and l graduated from Pennsylvania Stata University with a degree
in broadcast journalism and minor in kinesiology before moving back to New York City in 2016.
l've had the pleasure of working with Billy lvlcfarland for the past year as an independent
contractor. Before working for Billy l was having a hard time finding work in the city but l was a
Magnises member which is when we first met During my time as a member l had the
opportunity of becoming friends with a few employees of the company and was eventually
introduced to Billy. Shortly after this Billy was in the middle of finding a company that would hire
atl of his employees and also retain their current salaries which he successfully negotiated with

a company called Oliie,

The reason l bring this up is because to me this shows a lot about his character as a person and
as a business owner. Billy didn’t need to find another company for his team, but he took the time
in the middle of his life falling apart to help out the people who were there with him from the

beginning

He also did this with me, when l first started working with Billy he was in the middle of moving
and was not doing weil at the time financially, but he took a chance on me when no one else
would and gave me a much needed income to help keep me off the streets. Not only did Billy
give me an income he also taught me how to grow companies from the bottom up and provided
me with opportunities to use the skills l learned and go apply them for other startups as a

contractor.

l have dozens of stories l can tell you about Billy putting the needs of others above his own and
as a friend l would ask that Billy be given a chance to make things right and allow him to do
what he does best which is being the caring, compassionate and innovative leader that he is.
Billy is one of hardest working and most caring individuals l’ve ever had the pleasure of knowing
and | know if given a second chance he will one make the most of it and exceed everyone's

expectations

Sinoerely,

Thomas Donato

Exhiblt A » page 43

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 47 of 99

4/27/ 2018

Judge Naomi Reice Buchwald

500 Pearl $t, New Yorlc , New York
Your i-ionor:

l am writing to urge leniency in the sentencing of my friend Billy McFarland.

l have known Billy for more than 7 yrs, since we trained Brazilian liu .litsu together in Union NJ. Hc and l
are aware of the gravity of the crime he was convicted of, but its still hard to wrap my head around.
Thls ls not the man l know, and |’d like to give you a perspective that shows that he ls more than the
sum of his actions for the crime committed

Billy has always been a role model for my son, now 18 yrs old. Billy was always one of the 1“ people in
class and one of the last ones to ieave. l-iis work ethic and dedication was second to none and that is
why l think my son was drawn to him. He was more like a big brother always willing to take time out of
his day to guide, show the younger students how to be respectful, demonstrated good character, and

integrity

l can confirm that in all the time | have known him, Billy McFarland has been a reiia b|e, trustworthy and
decent person. l just hope that you will give an opportunity for a second chance to Billy.

ithank you for your time and consideration

Sincereiy,

Raul Echevarria

Easton PA-

Exhibit A - Fage 44

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 48 of 99

'|` none Eli ah
Union, N]*

My name is Tyrone Elijah and l am a martial»art (Brazilian ]iu-]itsu) instructor with
over twenty years of teaching experience l am writing this letter in support of one
of my former students William McFarland ("Billy”).

Dear judge Naomi Reice Buchwald,

Billy came to my school when he was fifteen He acted very mature for his age. As
Billy developed his skills and became one of the stronger students in the class, he
stayed very respectful to the others. Billy would often stay after class to help the less
experienced students learn. lie also became a good role model for my younger
students Often what happens with teenagers is that when they get their licenses
they stop focusing on training and stop regularly attending classes. Not Billy. He
remained focused on training and stayed away from trouble. He attended class
regularly and was focused on long-term gains instead of short cuts. His work ethic
was some of the highest l have ever seen. Even in the most grueling training
sessions, he kept his positive mental attitude and pushed through.

One summer, Billy and l travelled to Brazil to study the art straight from the source
Even in B'razil, where it is easy for a young teenager to get in trouble by
misbehaving, he acted mature and stayed focused on training

Billy is a really good kid. i’m glad that he came to train at my school. He was a
pleasure to teach and I wish l had more teens like him. Based on what l saw of Billy
in the years he trained at my school, l know that he is a good person with a
promising future, i hope that his sentence is lenient because i know that if given the
chance, Billy will do great thin gs.

/S/ 'l`yrone Elijah

Exhibit A - Page 45

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 49 of 99

Eremenko Anastasia

l\levv York

NY-

05/07/201 8

Judge Naomi Reice Buchvvald
500 Pearl Sireet

l\lew Yorl<, New York

10007

Dear Judge Naorni Fieice Buchwald,

l’m vvriting this character reference letter in regard to
Wiiliam (Bi|ly) McFarland. l have only known Billy eince
February 2018 bui, in the short time l have known him we
have become very close, and he has had an extremely
positive impact on my life. l could not be happier that l met
him and We have become very close friends

l moved from Flussia to the United States When l Was 16. l
attended Goldey Beacom College in Wi|mingion, Delaware.
Aiter completing my l\/lBA degree i was, by chance, scouted
by a modeling agency and moved to l\lYC to pursue modeling
career. Lucl<ily, l have had some success along this path and,
continue to Worl< regularly in NYC, LA and Europe. in addition
to modeling l’m involved in research and marketing for some
Weh based companies (Mable - an environmentally friendly
toothorush composed of bamboo, and Hay Siraws a non-
plastic drinking siravv). On my family visits to Russia l
volunteer my time to assist in the accounting at pet shelters,

Exhibif A ~ Page 46

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 50 of 99

as well as help my mother1 who is also involved with a number
of charities.

l first met Billy i\/icFarland in February this year at a social
event, and discovering we share similar interests and
passions, we have been very close ever since. Upon meeting
Billy l have never felt as comfortable with someone so early in
a friendship l couldn’t believe how quickly we connected it
felt like we had known each other for years. in the subsequent
meetings and conversations after that first coffee it didn’t take
long for me to realize how special he was, and how deeply
and easily connected we’d become He truly is a kind and
compassionate person. Billy is different from anyone l’ve ever
met. i-lis generosity to anyone in need help, his intelligence,
his support for friends as well as passers by, he is attentive,
and an wonderful communicator. He cares so much about
anyone who he meets along the way. l\/lany times when we
were walking by homeless people he would just run in store
and buy some food for them; his compassion has no bounds
As close friends, he is amazingly supportive of me, always
there to listen and help in any way he can. He is the most
inspiring and motivating person l have ever met aside from
my mother

With regard to the Fyre Fest incident, we have
discussed it many times, and of course he has expressed how
terrible he feels about what happen and is consumed by trying
to come up with a plan to make up for it. Being someone who
spends almost every day with Bii|y, l can tell without doubt,
that he never tried to harm anyone. He is committed to do so
much more in the future and bring only positive things to
those around him.

in the past few of months l’ve met many of Biiiy’s closest
friends and coworkers All of them share the same feelings

Exhibit A » Fage 47

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 51 of 99

about Biliy, that he is a kind, hardworking person that puts
everyone else’s needs first. That he is focused on making
things better for those he knows, and those in his community
Since coming to the United States as a young woman, l have
encountered many situations that young women sadiy have to
deal with in todays social climate. l never met a man who
respects and values the opinions ot women as much as he
does, and that’s really important nowadays. The way he
listens and truly understands others, the way he motivates
and litts me up from any situation, and the way he respects
me and cares about me shows how caring of a person he is.

Billy, for me, is a great example of how people should be.
No one is without tiaws, he has made mistakes and he takes
responsibility for those mistakes lt breaks his heart that
things went wrong but he is doing his best to make up for it.
i\lot a day goes by that he isnt trying to find a way to make
things better

Sincer_ety y

 

Exhibit A - Page 48

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 52 of 99

 

Apnl t6, 2013

Honorrtble Judge Naomi Rcice Buohwaid
Zl" Floor Daniel Patrick Moynihnn
chcral Court House

500 Pearl Strcct

New York, NY Cottrtroom 2\ A

Re'. Billy McFarla.nd

Dcur Judge Buchwald,

l am Greg Gi:mis and l am an MBA student at Vanderbilt University in Nashvillc 'l`N. Bcf`ore attending
business school, l was employed by Treasury partners in Manhattan. l have had the privilege of knowing Billy
Manrland since we were l2 years old. l tirsl got to know Billy when we went to the same school in middle
schoo|. Wc learned that our grandparents were related and hud mitigated from Grcccc togethcr. Wc quickly
formed a friendship that has lasted more than 15 years

From a young age Billy stood out. As a middle-schonler he was already a hard-working, ambitious student
with extreme prowcss in computer science. Like many teenagers, Billy had big ideas. The difference between
Billy and other people was that he could turn these ideas into rcality. '

As uniquely intelligent and driven as Billy was, he wm not a selfish person but a supportive friend. As a
student if l struggled with a class l could always count on Billy to help. Billy was not the type of person who
would give me the answer, instead he would challenge me and teach nic so that l would understand the
concepts t`or the long run. As we got older_ l continued to sec Billy‘s kindness and generosity through small
acts, like how in Ncw York City he would always take extra food and utensils with him to share it` he mn into a

person in need on thc street.

Billy and l both attended Buckncll Univcrsity‘ he a year behind mc. l was unsurpriscd to sec him continue to
succeed in that arena winning first place in the Keystonc innovation Zonc Busincss Venture Plan Competition
his freshman year for a business idea he had conceived of` called Spling.com. This award was a mixed blessing
though, because with it came encouragement from mentors in the tech and venture capital world to drop out of`
college. Billy was convinced that he would learn more in a real-world business setting than he would in
undergraduate college classes l~lis :\mhition pushed him not to wait three more years to begin his career but t'o
continue forward, turning his ideas into reality without dcluy. At the time, it seemed like a bold, cntcrprising
movc, but in hindsight, his decision to leave college may have cost Billy the opportunity to learn certain other
lessons that could have been vital to his career and to avoiding the situation in which he finds himself`toduy.

Billy has conveyed to me that he understands the seriousness of`the acts he has committed and is deeply
rcmorsel`ul. When we recently spoke, it was apparent that he truly regrets the mistakes that he has made. 'l`hc
actions ho look while organizing Fyrc l"`esti\'al are not the types ot' actions l have known Billy to engage in.
Thcsc \vcr\c anomalies and arc not indicative ofthe person that Billy is today or aspires to be in the f`uture.
Billy‘s actions have hurt not only hist cnrccr and his future but also his family and his friends and l know that

Billy will du whatever it 121ch to redeem himself in their eyes

Exhtbn A ~ Page 49

 

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 53 of 99

Recently while doing a case study on FedEx and its founder Frcd Smith l was reminded of the huge gamblers
that people often take in business ln l97 t l~"edt£x was in such dire conditions the company hadjust $$.000 in
the bank, and no way to pay its expenses for the following week. Fred Smith took that $5,000 to Las Vegas on
a Friday to gamble and returned to the i"edEx headquarters on Monday morning with $31,000. enough to save
the company. People in the startup community tell stories like this t`ar too oilen. People in the startup
community forget to tell you about the desperate gambles people make every day that do not work out or may
even cross the line into criminality l have no doubt that Billy began his endeavor with only the best intentions
l-lowe_vcr, he crossed a line and for that he has and will continue to pay a steep pricc. `

Judgc Bueli\vald. l humbly ask that you take into consideration the type of person Billy is and his future
potential when making your decision. l know how badly Billy wants to make amends for his mistakes l truly
believe that he has so much to offer society and l hope that I will one day be able to see him accomplish what l-
know he is capable of`. if there is a person who will overcome this, that person is Billy McFarland.

Sincerely,
Greg Oianis

Exhibit A - Page 50

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 54 of 99

WiLL\/\M GRAY

lodge N_aom,i Reice B_uchwald
500 Petn'l Street
New York, N'ew Yo'rk

`Dear Judge Bu_ch_wald:

I'have known Billy vMcf».`arl and for a decade l met him through the daughter of a close friend.

l'was immediately impressed with him on a personal level He was open, friendly and-polite
He was also curious. He was far flom self-centered l quickly learned of his own early success
having created and sold his schware business to Mlcrosoft at the age o'f20 or lessl He was then
pursuing a digital music.entreprenemial idea. He readily admitted that his further college plans
were dn`hold while`he continued hls- entrepreneurial pursuits.

A few years latett.he go_tin touch wither seeking marketing advice on his~_Magnises idea. f was
happy`t_o help for ii‘ee because l felt lie-had a lot on the ball and more importantly was full of
ideas. I`hac`l reached a point of life whcrc.mentoring yonn'ger people was impoxtant and
gratifying. Onr contact was infrequent but always substantive. He always was'seel<ing insight
and help in areas he didn’t know enough of on his own. He seemed to' be at he'a'rt~a creative
person who was forever imagi`tting big ideas. He Wasn’t afraid to shift direction if something

more promising struck him.

Alas, l believe B`illy‘was always well intentioncd » perhaps naive in his pursuit of creative
yentures. But to me he was always forthright and earnest

I am disheartened by his conviction and his immediate fate. l think he still has giant promise and
much.to offer- i'n llfe. M'y hope is that he will be viewed as such and ultimately given..a.seoond
opportunity 'to live a productive life. l believe in B'illy’s essential goodness.

Respectfully,

§“§t?t

Exl\il)it A ¢ Page 51

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 55 of 99

’I`o Whom lt May Concem,

Billy and l met around the winter of 20 l 5. At the time, l was working as a professional artist out of
my own shop in Albany, NY. l lived with my father, in the Bronx and would make the 300 milejoumey
about 3-4 times a week until l could afford my own place upstate.

Bei`ore Billy and l had our first conversation, I was fighting to gain custody of my beautiful
daughter, Evia, who was 4 years old at the time. in order to send money for her and make money for
myself, l painted anything l could every day out of my shop, One thing l had gotten especially good at
was painting fine art pieces of influential peoples I was able to do artwork for Rob Gronkowskl, Odell
Beckham, and Kristaps Porzingis, which all became a factor when we first met.

Whiie on Facebook one December evening, l came across an ad post by a company named
“Mugniscs." Thcy offered a giveaway for Super Bowl 50 tickets, a private jet to the game, and a chance
to share the flight with fenner Super Bowl champions. in order to enter into the contest, all you needed
to do was text the founder of the company, Billy l\/icFarlandd

l’m not usually one to enter into any lottery or contest of chance. But the ease of sending a text
message instead of some long form was actually appealingl So l texted.

The first few texts came in asking ifl’d be interested in certain experiences, art shows, and think
tanks I passed on all of them until I received a text offering a chance to meet multiple well known NFL
athletes at a dinner that i’d need to purchase tickets_to. 'I`hinking about my ongoing success with the
athletes I had captured already, I decided to make use of the opportunity and replied. What l got back
wasn’t expected. l believed l’d end up speaking with a bot or automated return system. What l got back

was actual dialogue

Realizing l was speaking with the owner, l decided to send my portfolio Once he saw the
photographs, Billy was very impressed

instead of paying for a ticket, l convinced him to keep a few of the signed pieces I'd make for the
meeting and would turn it into a promotional outing for my artwork. Unl`ortunately, the meeting with
the athletes was scheduled for the same day as a court date that l had for Evia in Albany. Even more
fatei"ul, due to an interstate case, our court appearance was delayed for hours. The hours that followed
turned out to be the beginning of what would be a very interesting 3 year period.

Abrupt|y, during the court proceedings the lodge asked for time in his chambers with both
attorneys When they came out, the lodge granted me with custody ovaia right then and there. l didnt
even have enough time to process my happiness before l had tojump in my car and head to the city to

meet up with Billy.

Unable to make the first meeting with the athletes because of the delay, l agreed to meet up with
Billy at n concert where 3a Rule and Ashanti were performing We never got a chance to physically
meet that day, as my phone died upon reaching the concert. Undeterred, l managed to get the artwork
into the concert and to the artists myselt", and also made it onto their social media platforms When
Billy saw my artwork through their social media, he called me the next day to arrange a meeting in his
office There he called Antonio Pierce of the New York Giants and told him my story, Afterward, Billy
asked to manage me, explaining he’d never done so before '

Exhibit A - page 52

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 56 of 99

Over the months that followed, Billy explained about ways he would use his marketing skills_.
networlt, and connections in the gallery world to help me grow as an artist. We spoke about painting
pieces for various high profile elicnts, throwing gallery shows, and building my art brand from the
ground up. We agreed to a set amount of financial compensation contractually and l worked extremely
hard to create and uphold my end as a creative l painted multiple pieces for the Magnises oftice, for
the Fyre Media brand, live at his coordinated dinners and even in Washington DC stone of his
premiere events. He hosted my iirst professional art gallery showing and got it sponsored by Budweiser
at the SoHo Grand Hotel. We both were just beginning our journey in business together, and still Billy
went above and beyond to help me take care of Evia in the months after I had gained custody. He even
helped to market an art show for my high school buddy without hesitation.

During my art show at the Sol-Io Grand, Billy pulled me to the side and informed me that his
mentor had passed away in a crazy accident Things got a bit erratic alierwards, but even through it all
Billy helped mc with a down payment on a rental upstate in an effort to help me create in a setting less
affected by the push and pull of his company

Billy McFarland is a complex individual. There are things about him that l will never know, like
most people. and like most peopie, l can only make my deductions based of what I have experienced
with them. As long as l’ve been around Billy, he’s always made sure to put his people first. l work for
myself, sol understand the feeling of having to do whatever it takes to produce l also understand what
it’s like to be young and make mistakes based ofi` good intentions Billy's a great guy, who has a ton to
offer if given the second chance to do so. l really do see him as a friend, regardless of what he has or
doesn’t, and I sincerely wish him and all the people involved the best possible outcomes.

'l`hank You,
Kindo Harper

Exhibit A - Pnge 53

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 57 of 99

lodge Naomi Reice Buchwaid
500 Pearl St. NY New York

l.etter of Recomrnendation:

Dearludge Naomi Reice Buchwald;

Hope ali is well. My name is Thomas lohnson and l run a startup Health & Fitness Coaching,
GetUpNGetFit LLC. l started working with Billy McFariand November of 2016, When we first
started working together l’ll admit he was very inconsistent with his workouts and lacked
discipline However, his work ethlc towards his companies and projects was incredible Seeing
how much work he had on his plate and how he managed it all was fascinating to me, especially
knowing that he was only 24 years old at the time This is something that l respected about him
and is also the reason why l decided to stick around. | believed that he had the ability to focus
that same work etth towards his training and health. l was not wrong, at all.

As our relationship grew he mentioned that he was working on a huge project, Fyre Festlval.
Often, we had to postpone his sessions because he was out in the Bahamas, prepping for what
was supposed to be the biggest festival of the year. l was excited for him and became even
more excited when he asked me to come aiong. We agreed that l was going to host a field day

event with obstacle courses

l flew down for the Festivai and nothing went as planned There was a storm the night before
that ruined majority of the tents. The crew that they had were not well staffed nor did they
have a plan B. The first few hours upon my arrival the Fyre crew were trying to figure out
lodging situation for the guests l also didn't have a place to stay but l understood the situation
and kept a calm demeanor, unlike the other guests. l was in the same situation as them but i
knew the l-'yre crew was trying their best to take care of everything They provided food and
water at the tents that were still standing l stood in line and choose the chicken, veggies and
rice plate with water of which l was grateful for,

When l was finally able to link up with Billy he looked horrible. His shirt was soaked with sweat,
and his face was dirty. Everyone was calling his name left and right, he was stressed out. | had
to pull him aside and make him do a brief controlled breathing meditation exercise to calm him

down.

The Fyre festival was clearly a disaster, that's a fact. Billy made some horrible decisions and
mistakes, that's a fact; but one thing that | believe in is there is no losing situation, you either
win or learn from your experiences l believe Billy has learned from this Fyre festival incident as

weil as other previous bad decisions

l say this because l‘ve seen him mature and transform both mentally and physically since the
Fyre Festival incident He's more discipline and conscientious of his actions He’s learned from

Exhibif A ~ Page 54

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 58 of 99

his mistakes and continues to learn and seek ways to improve himseif. This is a person, if given
the opportunity can make a real difference for the good, in this Worid. As his Coach and Mentor

l believe this and believe in him.

Sincereiy,

Thomas_iohnson jr, (TJ)

Exhihit A ~ Page 55

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 59 of 99

Dear Judge Buchwald,

l humbly write this letter as a friend and supporter of Billy
McFarland. I first met Billy about four years ago when l became a member
of one of his startu,ps : l\/lagnises. T he goal of Magnises was to
democratise meaningful experiences for the masses, specifically
millennials and recent college graduates After using Magnises’s
concierge service for several thin gs, including dinner reservations and car
service appointments, Billy invited me to sit down and discuss what I
wanted to get out of my membership At the time, Magnises had a
‘clubhouse’ of sorts in the east village at the Hotel on Rivington. I arrived
right on time and Billy immediately closed his laptop and walked me into
a private room, picking my brain and listening attentively the entire way.
“I’m thinking of launching a new product - a new tier of membership
Should l call it Magnises-l- or MagnisesX ?” he asked. We ended up
naming it Magnises+.

Billy was and still is a visionaryr Upon joining Magnises l never
would have imagined the great experiences my membership made
possible From discounted tickets to the first UFC event ever hosted in
New York City (Magnises had a relationship with Madison Square
Garden) to shared summer weekend plane rides to the Hamptons in a
fellow member’s plane, Magnises went above and beyond to give
members the value they expected from their membership Billy created
the company because he wanted to give millennials the ‘black card’
experience And for three years, he did.

Through Magnises, l met some lifelong friends, including folks l
travelled with to Att Basel Miami, to lbiza over the summer, and to the
Forbes Under 30 Summit. If l ever had feedback about or a request for the
Magnises service, Billy was a quick phone call or text away. He was
always fair, a good listener, and quick to action on any feedback. But more
im,portantly, Billy became a friend. He would come to the events his
company planned and sponsored, and mingle with attendees. Billy was
always a very involved and hands~on CEO. He cared about the people
who trusted in and used his produce

Exhibii A - Page 58

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 60 of 99

We stayed friends even after he moved to focus on the Fyre Festi val
full-time. He put his heart and soul into Fyre, hiring hundreds of
employees and moving down to the Bahamas basically full-time to plan
and setup the festival. Like he did with members of Magnises, Billy’s goal
with Fyre was to show people a good time. Not everything goes according
, to plan, and Billy owned up to that. The day the festival was cancelled, he
gave a statement saying sorry, and that he was committed to making
things right. Since then, Billy has cooperated fHe feels remorse. l’m in no
way defending his actions - they were wrong - but l’m confident that
Billy acted out of character during a time of extreme stress and pressure
to deliver on a large-scale event, the likes of which had never before been
done and his behavior in early 2017 does not reflect him as a person. Billy
is intelligent, motivated, hard~working, and most importantly a good
friend. In the four years I’ve known Bil'ly, he’s always done right by me.

Thank you for your consideration
Sincerely,

%t»’/L/

Christopher Khan

Exhibii A ~ Page 57

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 61 of 99

Dcar judge Buckwald,

l arn an events professional who has spent the past 25 years helping top brands, foundatioi\s, and individuals market
themselves primarily through live events and cxpcn`cntial campaigns l was featured on thc front page ofthc Wal! Strcct
.loumal ns Amorica’s first “corporaie concie.rgc” for groundbrcnking work ut PepsiCo, and l've worked with clients such ns
I)isney, ABC 'I`elcvision, Goldman Sachs, JPMorgan Chasc, ING, Victoria’s Secxet, inStyle Mag¢zine, Vogue, Vanity Fair,
Armani, Colc Haan, 'Ihe Rolling Stoncs, and l’aris Hilton.

For the post ich ycars,l have been somewhat cfc professional mentor to Billy. l’vc watched him grow, leam, and ycs,
stumb|e a bit--ell the milestones that fcrvent twenty-somethings with big ideas experience

l have been them by Billy's side throughout some oi` his wins and some of his losses. l have watched and helped as bc put on
hundreds of successful Magniscs cvents. Ol\cn, against all odds, Billy pulled through on incredible experiences time and time
again for Magniscs members Hc has an incredible ability to sec what people want, dream of an cxpcn'encc, md then deliver
icsults.

Billy took this same passion towards his conception ot`lhe Fyrc Festival. When things got tough, Billy immediately called mo
for help. So, l put all oi`my work aside and moved to Exumo to work for the Fyre Festlval. Wc gave it everything we had Wc
worked 20 hour days for months straight. We thought we were going to pull ii of`£ Wc thought we had it~cvcn when a storm
came the night before and a water pipe hurst destroying our entire system the morning oflhe fcstival~we thought wc could
still dellvcr. We dldn’t, obviously, but the mass here was bigger than Billy.

Whnt,mattcrs, too, is Billy before Fyre. He was known for delivering results and curing about people. l have witnessed this
directly. Moreover, Billy is the one person l know that calls people from so many different backgrounds his best friendsl lie is
a good citizen, a casing young man and he has a heart for others

From someone who has soon the ins and cuts oflhis business i'or 25+ ycars, please Y'om‘ Honor, give Billy n chance to to do
good with his limc. Ho has learned a hard lesson and hc will pay the penalty for this for years to comc, but it should not bc in

jail. Fleaso look beyond this event and into the path that brought this young man bcl`orc you. l~le is not a crlxninal. Hc made a
mistake

'l'hank you for your time and consideration

Sinccrely,

Andy King

Exhibit A - page 58

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 62 of 99

Andy King

    

Exhib`rt A - P:tge 59

Case 1:17-cr-OO600-NRB Document 65-1 Filed 10/05/18 Page 63 of 99

RYAH LE‘)L|E

l\lew York, NY

l-lonorable dodge Naomi Ftelce Buchwald:

My name is Ryen Leelie. l am a Grammy Nomlnated recording artist and technology CEO. l’ve
had the privilege of headlining several events including festivals, benefit concerts and tours
here and abroad. l’vo also spoken at NYU, Wharton, and UC Berkeley, and i’ve been fortunate
in receiving Technology Trallblazer and Global Hlp l~lop awards. My music and business career
have allowed me to interact with some of the most diverse business people, entrepreneurs,
artists, and humanitarians around the world. l novo valued each of those interactions and

rolationships.

Billy McFarland is one of these people. He is, without question` one of the most genuine,
thoughtful, compassionate, and innovative people l’ve encountered l also view him to be one
of the most promising young entrepreneurs likely to make a society-changing impact during his
career.

My relationship with Billy spans across business, charity, and friendship

l met Billy as he was building Magnlses. l sought him out as l thought the marketing of the
Magnlces card was one of the more ingenuous startup launch campaigns l had seen. l-lowever,
what really shocked me was seeing how Billy had n special way of connecting with and
delivering value to thousands of his millennial customers. The Magnises group greatly
respected Billy, and while Billy could have taken the super~star route that l so often saw in his
industry, he cared about personally delivering an experience to every member. l Specli"lcally
remember Billy insisting on calling every member one~on-one to see how he, could provide
more value to them He locked himself in a room and did thousands of phone calls non-stop
for almost 48 hours. This genuine compassion combined with his intuitive acumen led mo to
join Magnises‘ advisory board, where l helped guide Billy and did talks and concerts for his

members.

Bllly's ability to lnnovate and connect lnclustries continued when he launched the Fyre
Bookings app. Withln three months ot Billy coding the app, it was apparent that he was
disrupting the music industry and creating massive waves. Billy had conceived and built an
app providing value to artists and artist bookers which called into question the need for the old
guard, who in many cases had become careless, antiquated middlemon. Bil|y‘s ability to
navigate this arena was bold and uncharted.

Despite all this good, Billy was still young and by no means an expert ln my opinion, he outdici
himself by announcing the Fyre Fostivnl. Though the launch campaign was genius, the
response and viral coeff|clent was larger than Billy could have imagined. lviiillons of people saw
the Fyro Fest'lval announcement and social media helped create a monster with which Billy
could not keep pace. Having spent time with Billy, l can assure you that to my knowledge he
did everything he could to execute the lestival. l-io truly believed the best outcome for everyone
was a successful and safe event. in the end, while safety was achieved, success escaped him
and the organizers.

Exhibit A - Fage 60

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 64 of 99

l know that while this experience has devastated Billy, he has been made a more resilient and
improved version of himself. in August, after the festival failed, Billy called me and sald, “i need
you to do a keynote speech for a good cause." Wlthout asking any questions. isaid, “of
course, where do l have to be?" An hour iater, Billy and i were at the United Nations planning a
successful event: headlining United Nations World i~iumanitarian Day in Times Square.

When the UN needed help at the last minute, even in the midst of the Fyre failure, they called
Billy and he delivered Though this may sound unbelievable - to me, this is a small example of
the good that Billy aims to create by leveraging his resources and relationships

Going forward, l would advocate extending Billy the opportunity to provide value to the world
and restitution to his investors Given this opportunity, l firmly believe he will deliver and i
commit to be in his corner, guiding and mentoring where applicable with what l have ieemed in

my life and career.

l believe we live in a world that needs young entrepreneurs like Billy who are undeterer from
taking measured risk in this economy. lt is my great hope that you are able to come to a fair
verdict that accounts for -and reflects - the record of Billy's larger history, his compassion
for people, and his fervor for big ideas. i remain available at any time should you require any
additional information.

 

CEO, SuperPhone

Exhibit A - Page 61

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 65 of 99

   

May 3, 2018

The Honorat)le Naoml Retce Buchwald

500 Pearl Street
New Yorte Naw York 10007

nearwdge Buchwald;__ ___.________ _.~_.m W.

 

 

My name is Katherlne Lialms and lam a famin friend and former group leader oer.
William McFarland Ifelt it was important to share my views, knowledge and opinions
regarding the character of this individual

My experience with Billy McFarland began in the summer of 2009. Billy traveled as a
member of a mission team from Holy Trinity Grcck Orthodox Church located al 250
Gallows Hill Roa.d Weetiield, New Jersey to Tijuana, Mexico. Our group stayed at Saint
lnnooents Orphanage where we adhered to a strict schedule that started with early
morning prayers in their tiny chapel, alongside the orphans that lived there. immediawa
after mass we would caravan to a remote village where it had been arranged for us to
build a_ small one room structure which would become the “home” ofa family who
before then had survived outside in the hot, dry Mexicen climate During the winter
months and rainy season, they bottled all types ot' adverse clitnntes for survival l describe
this reality because it was such a very different life experience than any of us could
imagine, including Billy.

l can honestly say in my many years leading these mission tn'ps, Billy Mci"arland
immediately stood out as a leader and my "go to guy” on many levels He understood
direction and he was extremely conscientious During the construction he worked
diligently despite the arduous conditions With the intense beat, the long hours, small
food portions, nigged sleeping conditions and bucket showers, everyone was inevitably
illustrated and at their limit. On one unusually difficult dny, we returned to our work ven
and discovered it had been stolen Billy remained calm and provided strength as I
gathered my thoughts Together we established a plan for our team’s safe return to the
orphanage that evening Billy was always unseliish, caring and compassionate. lni`act,
Billy was the first one to offer himself for whatever chore presented His tireless energy
was evident at the end of each long workday. When we returned to our camp, Billy would
engage with the orphan children by playing a game of sooner or mg. lt was his generous
spirit that captured all of our hearts. Billy is the type of person whom everyone wants to
associate with because his energy and kindness is infectious

ln summation, l feel confident in this young man’s future because I know with certainty
that Billy Me?a:land is a wonderful human being who has been blwsed with many
talents and he aspires to do great things for others

 

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 66 of 99

 

May 46 mls

Honorable Naomi Reice Buchwnld
United States District Court

500 Pearl Strect

Nevv York, NY 10007

Dear lodge Buchvvald.

My name is Gianni Martire. l have been a tech entrepreneur for tiftecn (l$) years, and have
known Billy M`cl»‘arland since he was nineteen (19) years old. As for my background, l have
founded three (3) tech startups, with my last stamp generating millions of dollars in annual
revenueh l’m also a Y Combinator founder, and have angel invested in about thirty (30) early stage
startups, four (4) of which have become Silicon Valley unicorns that have created thousands of
jobs. l have also lectured at NY U's Stern School of Business in the area of tech startups. l am
known for my track record of picking winning startups. l invested in Billy McFarland twice and
would not think twice about investing in him again.

Billy was iirst introduced tome via a well-respected angel investor/bell labs engineer. john
Ason. We thought Billy was a winner the moment we met him and we both invested in Billy's first
tech startup, Spling. Even though Spling didn't end up being a financial success, l had a lot of
confidence in Billy and told him that l wanted to give him his first check in his next startup venture.
Over the years of backing Billy’s start up ventures, l have never felt lied to or deceived. in fact,l
have felt the exact opposite. Billy has always been upfront and honest with me about all of the ups
and downs of his startup ventures As entrepreneurs. our sense of self and self~worth is tied in what
we create. To people like Billy, it`s not ajob, it's a mission.

Billy is one of the most hardworking, bright, and talented entrepreneurs that l have had the
pleasure of meeting Along with other investors,l have attended several of Billy‘s events over the
years, which were successes. in my opinion, Billy‘sforle is in planning and hosting small one day
events for small groups of people. not Woodstock level festivals. lie is also an exceptional
marketer and generates huge interest in his events. in tnct, he marketed Frye Festi val for only two
(2) months, which was a very short amount of time for the turnout and massive amount of coverage
it generated. Billy is seen as a thought leader in the influencer marketing space, he can literally
write the book on it. lfyon were to ask me what l think went wrong with Frye Festival, I feel l can
simply sum it up with a few facts. A super young twenty~t`tve-year-otd, with zcro track record or
experience of organizing an event of such scale or complexity. is not only going to try to pull this
off in a few months vs, the years it traditionally takes, but he’s also going to do this all on an
uninhabited island with no infrastructure. and host thousands of people for several days. Fryc was
never a scam, Billy just bit off way too much. l think it's actually pretty impressive that he even
got as far as he did. l feel by the time Billy realized he was in over his head. he felt that it was too
late to retreat, pnnickcd and the rest is history.

Exhibit A » Page 63

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 67 of 99

3

ln the investor wodd, we are labeled as QlBs, “Quali'iied lnstitutionai Buyers,‘ meaning that the
S,E.C. views us as sophisticated and sa‘vvy parties, who know how to conduct proper due diligence
Everyone who backed the Festival was well aware of Billy‘s age, lack of track record, and the civil
engineering nightmare such a feat would be. When you add that on top of all the more ordinary
risk factors and unrealistic timelines, how the investors didn‘t tap the breaks at the first pitch
mceting,l honestly have no idea. l feel a lot of people, especially Billy, were simply natve. Smart
people make risky bets that don’t pay off all the time, and it’s always obvious why it went wrong
in hindsight I feel Frye Festival is no different than that. There was never any intent to defraud or
scam anyone. l feel‘this was n one~time mistake by a young naive entrepreneur, not a criminally
planned ponzi or a Theranos where investors were told well planned and structured lies for years.

l know fora fact that Biliy is very remorsefnl for what has occurred, and if given the opportunity,
he would go back to make things right. When you have a fiop like Frye, investors mainly want to
recover as much capital as possible to mitigate the loss they have to take, not put tire founder in
jail. Billy is extremely bright and resourceful; the last six years of his life prove what he can do
without a college degree, So when sentencing Mr. McFarland, I respectfully ask that this court not
destroy the life of a young man, but rather grant him the opportunity to make restitution to his
investors. in addition, perhaps as pan of his restitution, Billy can spend his time lecturing at
universities ns he has a lot-to teach. As a former business lecturer, l assure you, the students will
hung on to his every word, and take away useful business skills and various lessons lenrncd. Frye
Festival will properly become the best case study for teaching values of logistics management.
Turning this negative event into positive events is how l feel justice can be best served.

Thank you so much for your time and consideration
Very truly yours.

y /';

Gianni Martire

 

Exhit)it A - Page 64

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 68 of 99

lodge Naomi Reice Buchwaid
500 Peari Street
New York, New ¥ork

Re: Billy NlcFarland

To the Honorabie lodge Naomi Reice Buchwald,

Billy is happy when others around him are happy. lie has an incredible ability to connect with people,
understand them, and do whatever he can to make them comfortable and enjoy themselves l-le has
such a positive energy to him that it is easy to see how he is able to connect with people, whether they

just meter are lifelong friends

l have been lucky enough to be friends with Billy since he came to Pingry for high school. l have always
been shy around new peopie, even when l was with my established friend group and new kids came to
school lt was different when l met Billy, His energy, positivity, and selilessness made him stand out
immediately as someone easy to connect with, and importantly, the type of person with which l wanted

fO COnl'l€Cf.

lie was different from other kids in high schooi, including myself. For many kids, things like apathy in the
classroom or being mean to other kids were considered cool. Even as a new student, Billy quickly
emerged as a leader and wasted no time using that status to change that dynamlc. He worked hard in
school and was engaging in the classroom and it made everyone around him want to be better. lie was
inclusive and friendly to everyone around him and it made him quickly stand out as a leader.

My favorite example of Billy as a leader and wanting to make others enjoy themselves is when he
started taking Brazilian Jiu iitsu after school. When we heard about this and joked about trying it out, he
immediately sprung to action and set a plan in place to help us learn. l'ie found a time that worked for
everyone, found space in the school where he could teach us, made sure we had any equipment we
needed, and developed a fun way to show us what he was learning. lt started with just a couple of us
and when others heard about it, he offered to teach anyone who wanted to |earn. lt quickly it turned
into regular sessions in his free time during the school day teaching a big group of kids. in the way that
only he can, he turned an activity that no one had ever heard of into something everyone wanted to be
a part of in an inclusive way you do not often find in high schooi, bringing kids together in a fun way to
build a special bond beyond our everyday friendships.

Oniy a few weeks into my first year at Duke and Billy’s lirst year at Buckneil, he texted me that he had an
idea for a company he wanted to start and that he wanted to talk to me about getting involved l signed
up before he told me what the idea was. When most people have big ideas, they do not get it done and
make up excuses for it. When Billy gets ideas, he does everything he can to'make it happen. This was a
person with whom l wanted to be in business

0ver the next 2 years, Billy, i\/lac Cordrey, and l went on to build Spiing. None of us had any experience
building a business at the scale we were aiming for, but we were able to tackle each problem as it arose.

Exhibi! A ~ Page 65

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 69 of 99

Whiie Mec and l, along with the rest of the Spiing team, worked hard, Billy was always the real engine
He had this amazing ability to think about the big picture and his vision for what we wanted to build as
well as manage even the mlnutest details of the business. Billy carried himself with a level of confidence
and composure that was well beyond his age. Although Spling did not work out, lt was easy for me, and
all the other incredible people we met and worked with along the way, to see that he had a gift.

As he went from a new l<id in my high school, to a college dropout, to a revered businessman and to a
tabloid terget, the thing that impressed me most was that he never strayed from who he was. His
positivity, warmth, natural energy`, and drive have never faded. Given a second chance, l have no doubt
that Billy will continue to have a positive impact on all those around him. He has an incredible mind and
an incredible heart. Billy has always been, and always will be, a role model for me in both my
professional life and my personal llfe.

Best,

Nic Meiring

Exhibit A - page 66

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 70 of 99

Sarnue| Miller

New ¥orl<, NY -

wray 1, 2018

Hon. Judge Naoml Reice Buchwald
600 Peerl Streai
New York, NY 10007

Dear iion. Judge Naoml Re|ce Buchwald.

l am writing you on behalf of my friend. Billy McFarland. l have known Billy lor 13 years, dating lrorn our
introduction during our freehmen year of high school throughout our year spent together at Bucknell
University to the present, during the course ol which l have come to know him to be a kind, oarlng. and

empathic fn’end.

l met Billy during high school preseason sports with him playing on the football team and myself on the
soccer team Billy and | are not exactly alike in terms of our personalities, with him being more exlroverted
and outgoing, whereas l am more so introverted. Naturaiiy. this had lead to us hanging out in different
social crowds. To put it bluntly, Billy was more so in with the popular crowd and l was nol.

We were still able to find common interests in poker and our passion for the New York Jeis. tie has never
cared that maybe l lacked some socially desirable qualities and traits that others may judge people on.
Moal importently, he has always atood by and stuck up for me in situations where other people have not,

Billy has been a loyal and caring friend to me for more than a decadev lt has been difficult for me to see
his character being portrayed by the media in such a negative light because l personally know him to be

someone completely different

Your Horior, l would plead for leniency in the sentencing of my iriend. Billy NlcFarland. l have seen
firsthand that he has the qualities to make a meaningful and positive impact on our society

Sincerel ,

SMY/&Z%/L

Sarnuel lvliller

Exhibit A - Page 67

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 71 of 99

May?"’zllia

bear .ud;e md<\vald,

My name is craig. i'm a master carpenter who ives in tamm iiian spent time traveling
the Bahamas islands doing carpentry for many projects l also did car pehtry’lor musicconcerts.

lines hired towork lor the Fyre Fetitlval lyons of the project mmagais._ .l worked on site
buildhg lhest¢uctures fd__.`thebat and art am l kne$vwho Billy wax but Ihadn't met hlm.l
when l first started walton

Ashedld with everyone,.Bitlycane up to me individually one dzy, said lives doing good
work and asked if lwented to'get lumh with him'. We tookerldetoa local spot for a fast bite.
The hist meeting i_remember`ed, because ~Bttly dldrrt askme about'womat'alt He was askmg`

about my lamily. my$on. and my tra&iqrounrl.

We would later spend many nights setting up lights together so wecould work through
the nlght, hutheqer`iuinety cared about me and my lamity as' people lie would send ma home
soon alia dusk.` Thl'swos something that no American businessman has war dane toward;us.

To get ready for the.festivat we did everythingwe could We couldn have worked
harder, We v\~erepaid a` lot untilthe week of the festival l da_'i‘t_ know how we could al worker
harder. `

Aftex the feetival, Billy §tayed and_made sure We"wée'all ok _We‘even continued our
relationship limit to America lnthe nimmer after the festival for alamlly wedding that
happened to be ii rim Yori'<. atty allowed me trt stay with himonhis couch. wheni was there
atty. when i ivas\there, Billy was dam and out. nie wortdwas against himand he was*
suffering in his house._ But that did stop him horn showing homitallty towards me. Hecoolt`ed
for me and made viii home my home rmdeme‘_totally comfortable Billy treated me like r'ne
like family when he didrrt have'to. he stayed by my side after everytth happened

Sinoersy.

{.`raig lan Nicholsm

Exhibit A - page 68

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 72 of 99

Aprn 20, 2018

P

New York, N‘t' _

The Honoml)le Naomi Rcice Bnehwaid
Unl'ted States Dlstrlct Court

Southern D.i$trict of New York

500 Pearl Strect

New York, Ne,.w York 10007

Denz lodge Buchwald,

l am writing to say a word ln support of Billy McFariand in connection with his sentencing on .iune let.
l have had~a business relationship with Billy for 8 or 9 years. ln Billy's dealings with me he was always
helpful and honorable, witit, in my experience, an unusual ability to understand people and figure out
ways to accommodate investor necds'wltile building his businesses lrt the course of our business
dcnlings, he became n good friend and despite the difference in our ages l enjoyed his company a lot.

Clearly, and on many levels, what has happened to him is tt tragedy. l believe he has a lot to offer the
world, and ltc will 1101 be able to do much Sittirtg in tx prisot\,

l am a lawyer by training and well aware-of'the severity of what he did. l was not an investor~in his Fyre
project and in fact l didn’t know anything about it until after the faet. in the summer of2016. l developed
a very serious bacterial infection in my foot and leg and l spent the period imminer Day until the end
of Decembor in Presbyterian hospital (and then Jnnuary at Mnry Manning Walsh, learning to walk ngain),
l had several operations and was-heavily sedated for much of the time. lwish l had been in good health
during that perlod, lcon’t help believing that l might have talked Billy out of the Fyrc venture entirely or
at least stopped him flom the acts he then committed to try to salvage it. But that didn’i happen

l can only tell you that in my many experiences dealing with Billy, Tfound him to be straightforward and
honest in every way. Perhaps his early successes gave him overconfidence in his ability to manage n
complex bosinoss venture. Despite all the press coveragc, my view continues to be that Billy McFarland
is an honorable person and will contribute much to society if he is given the chunce. l hope you can take
this and my experiences with him into account tit the same time you apply the law to his sentencing

S incerely,

Brnee Paisner

Exhibit A - P:tge 89

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 73 of 99

Aer 15, 2018

Attn: judge Naomi Relce Buchwaid
500 Pearl Street
New York, New york

Re: Billy McFarland

Dear judge Naomi Reice Buchwald,

Piease accept this letter as a genuine and honest description of my long time friend Billy McFarland. l
have known Billy for over 6 years when he drst moved to New York City. lie has been a true friend ever
since and to this day remains as one of the people who l trust and believe in.

Billy is a hard working entrepreneur who always strives for the best As long as I’ve known hlm, he is
always ready to help others and gives his outmosc time and energy to anyone in need. lie is a sincere
friend, who l trust with my life. l have a lot of respect for Billy and everything he has done in his career
and past He has been very generous with many people l lmow, by giving them his time, energy, wisdom
and his trust lie accepts others as they are and welcomes them to his life without hesitation

Billy always brings the best out of others and manages to foster positive discussions whether its career
goals, friendly advice or just a simple conversation about someone's life. lie makes a big positive impact
on others and makes the time to spend with them no matter what his circumstances arc.

l have interacted with Billy on many different levels. Besides our friendship l have seen him putting long
hours into his work. lie has never taken advantage of anyone's trust and always tries to bring the best
out of people. lie is intelligent polite and comes from a great family. Billy has also rented one of my New
York City. apartments in the past. lie has always been respectfui, reliable and dependable lie is that one
person that llmow l can call for advice and he will take the time to meet or heip.

Billy is a driven yong man who will without a doubt make a difference in other people’s lives. l know he
understands the severety of the situation he is in and it taught him many valuable lessons which he will
always remember. l am positive that he will grow into a strong minded person and dedicate his time on
improving himself and improving the lives of others around him.

l truly believe that Billy deserves a second chance as he has a remarkable character who can do so much
in his life and others'. lie is a person who l hold in the highest regard and l can personally vouchsafe for
his character and personal smnding.

Please feel free to contact me with any questions at any tlme.

Sincerely,

Marina Popova
CEO

 

Exhibit A - Page 70

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 74 of 99

Dear lodge Naomi Reice Buchwald,

l am writing to you to share with you my relationship with Billy MeFarland. Prior to making a
final sentence l find it important to consider the following in order to have a holistic view of
Billy's character.

l met Billy in 2015 in New York Cityl At the time Billy was working on Magnesis. The
environments in which we would spend time were always co.llaborative, energetic, and forward
thinking At the time l had recently graduated from Babson College in Wellesley, Massaehusetts
and had come to New York City to apply what l had learned about entrepreneurship in the
classroom to real life. There is a saying that you are who you surround yourself with- and l
believe that Billy's entrepreneurial spirit is intoxicating to those around him. Billy's creative out
ot` the box thinking and tenactty are essential qualities that make others including myself have
faith in his visionary.

On a more personal note, Billy has continued to show generosity and thoughtii)lness to his
friends l-le is not a malicious person. l had joined on a trip to the Bahamas on a Magnesis trip.
Billy was in attendance and had made sure all arrangements were made. There was not a moment
where l felt unsafc, or any sense of deception. Billy was constantly mindful of the Magnesis
guests and made sure we were beyond comfortable and happy,

l, myself had also gone to Fyre Festival with a few friends Leading up to the festival, l had
heard doubts from certain social circles in New York and hospitality professionals about the
impending doom they felt was inevitable fate of the festival but l still had faith. Based on my
experience of being around Billy and the team he was determined to execute on the festival. lt
was supposed to be revolutionary because it had never been done.

Upon arrival on the island and reaching the camp area, l approached a disorganized mass of
people. l walked over to figure out how to cheek-in but was more focused on how I was going to
cut through the crowd. l looked around and saw the entire Fyre team in full swing attempting to
damage control. The full Fyre team on staff included Billy were standing on raised platforms
attempting to answer questions, keep the masses calmed, and organize groups l could see all
hands were on deck. l approached Billy to greet hlm, and saw terror in his eyes as he seemed
completely overwhelmed as if he underestimated the magnitude of the crowd and furthermore
the festival. l asked if l could help and he could barely process what l could even help with and
directed me to go into the main house where a girl friend ot` mine was since we got separated
along the way. When inside the house it was truly all hands on deck. l recall Billy's cell phone
almost dying so l plugged his phone in as he continued to control the masses. l was alerting him
as pilots in Miami were awaiting confirmation to take of‘t` or cancel. lt came to a point where
Billy and the Fyre team canceled all remaining flights for the safety of the greater good Not for
a moment was Billy or his team in blissful ease. `

While waiting it out that evening l overheard that there was plane leaving that same night, so l
made it an effort to leave the island as soon as possible by getting on that flight l remember
sitting at the airport among others awaiting the flight plan and plane to arrive As l sat there l
overheard atrocious accusations by others that Billy wasn't even on the island, or that he was

Exhibit A - Page 71

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 75 of 99

elsewhere partying with models while the Fyrc‘attcndees were left in these conditions-- these are
false statements as I saw first hand the stress and panic that Billy and his team were in. l address
this point because the media and social media has no mercy, and can alter the truth for
entertainment at any expense. t

History has shown us us that taking risks leads to innovation, and innovation is how our great
thought leaders in Amcrica are at their success point. Furthermore, it is critical to remember that
failures precede to ultimate success- that is how we learn best. Plcasc consider thc humanity of

Billy.

Sincerely,
Laurcn Rcilly

Exhibit A ~ Page 72

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 76 of 99

iii|ii Rit`|f

My name is Philip Retif. l am writing this letter in support ofWilliam
McFarland ("Billy"]. I am a Captain in the United States Marine Corps and an
attorney, licensed in New jersey and New York. l hope that the account of my
experiences and personal observations of Billy from my ten years of
friendship with him can help provide reasons for leniency at his sentencing

 

To the Honorable judge Naomi Reice Buchwald,

I met Billy about ten years ago through the sport of Brazilian ]iu-jitsu. l had
already been practicing for a year when he began his training. lie was sixteen
at the time; though his disclpiine in the way he trained, his analysis of the
techniques and his dedication to the sport could have easily lead one to
believe he was much older. Brazilian ]iu-]itsu is a very demanding sport. lt
will push one to their limits, both physically and mentally. During the grueling
workouts, a person’s "true" amount of perseverance, grlt and dedication are
revealed Billy was always above average in those three qualities Billy and l
trained together for years, three to four times a week. One quality that stuck
with me about Billy is that he remained very humble, even when he became
one of the more dominant`students in the school.

As Billy's skills increased, Billy was often one of the few that volunteered his
time to help the less experienced students in the class learn the proper
techniques For free. Billy's generous giving of his time is a behavior that l
have often seen him exhibit throughout many areas of his life. l have also
witnessed Billy do amazing acts of charity over the years, and i hope those
acts of charity will be detailed in letters from the many recipient of his
charitable ways.

As time went by, Billy headed to Bucknell University while l went to law
school and then on to the Marine Corps. Saved for a couple Facebook
messages here and there, we mostly lost touch during that time. However, l
decided to reach out to him shortly after seeing his arrest in the New York
Times because most of Billy’s portrayals in the media were grossly inaccurate
when compared to the Billy l remembered

l have spent quite a bit of time with him since we res-established contact. in
that time, he has expressed to me over and over how much he regretted what
transpired Billy has taken full responsibility for his acts. l have seen him
engage in many discussions on how he can make things right and l know he
has already taken significant steps towards that goai. He knows that his

Exhiblt A ~ Page 73

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 77 of 99

approaching sentencing is likely to have serious consequences yet his good
nature and his willingness to help others have not diminished To the
contrary, in those last few months, while some would despair or try to escape
the consequences l have seen Billy do what I remember him do so often in
the past: give his time, energy, and often money, into either helping others or
creating productive projects Otten, he does this with little or no benefit to
himself ]udge Buchwald, that is the true Billy, the Billy l knew. l am glad to
see that he has not changed on that level. I know his generosity is real and
genuine One cannot fake that character trait over all those years.

Whether it is in sports, through sharing his vast knowledge of coding or
through inviting others into his many inventive projects, l know Billy to be
one of those few people that genuinely enjoy helping others He's a creator in
the purest sense. What’s incredible is that he is only twenty-six, yet he has
created so much already. I know that if given the chance, Billy has a lot more

to give to society.

Out of the entire media coverage of the Fyre Festival, there is one picture in
particular that stuck with me because lt actually depicted Billy the way l
remembered him. 'I'here is a picture of him standing on a table, surrounded
by guests l am told it was the second day. He is there, alone, with a bullhorn
in his hands, uying to fix and better the situation While almost every vendor
and many employees had already left and abandoned the guests That's the
Billy l knew from Brazilian liu-litsu: perseverance in the face of adversity,
trying to fix the situation Billy could have easily left like the others did. As a
matter of fact, l know he was repeatedly told that he should leave due to the
worsening conditions and likely dangers to his safety. Yet he stayed behind to
try to right the proverbial ship.

l know that Billy plead guilty, and therefore he is not contesting the facts of
the case. However, I sincerely hope that my letter helps Billy receive a lenient
sentence Billy has taken full responsibility for his acts. l know that if given
the opportunity, Billy will be integral to making the aggrieved parties whole. l
know that if given the chance, Billy will continue to be generous and to he a
productive member of society. I am convinced that Billy has learned his
lessons and will, in the future, create much good for society.

Please let me know if there is anything that l can do to help the Court make its
decision.

M ost respectfully
p §

Philip Retif

Exhiblt A » Page 74

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 78 of 99

Judge Naomi Reice Buohwald
500 Pearl Street

New York, NY 10007
Courtroom 21A

l, Carlos A..Rodriguez, am writing this letter on behalf of Billy McFarland to share some
information about him. l know Billy for almost 4 years as he used to live at 345meatpaclcing
where l currently work as a doorman/ concierge. l would like to express what l noticed about

him while he was still living here.

To begin with, I used to see Billy pretty much everyday and, lie always was a very respectful and
kind individual with everyone Similarly, all the guests lie received at the building were very
easygoing and educated people l never witnessed any negative behavior from neither Billy nor
any of his guests while I was on my shift during the day and/or evening. Moreover, he is very
into sports. So, anytime it wanned up he and his friend, Chris, always went to a basketball court
near the building to play a game

In conelusion, Billy was an incredible tenant at 345meatpaking. Therefore, l strongly believe he
truly deserves a second chance My co-workers and l agree on this that Billy is a very

knowledgeable person; he has so much potential to do great things in life that it would be a pity
if his bright future would be cut off.

Thank you so much for your time and attention Your Honor.

Sincerely,

Cnvi‘§ ?l‘i‘;”:g)/

Carlos A. Rodriguez

Exl\ibit A - P;ige 75

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 79 of 99

March 26, 2018

lodge Naomi Reice Buchwald
500 Pearl Stre,et

New York, N_ew York

c/o Randall W Jackson

Re: Billy McFarland
Dear Judge Buchwald:

My name is Peter Roe. I am a financial advisor with the
Masters Private Client Group. Our clientele is mainly
athletes, entertainers and entrepreneurs I came to know
Billy McFarland three years ago through my client base.
Since our initial meeting I have had the good fortune to
come to know him well both in business and personal

settings

My career in financial services started in 1992 with Key
Brokerage (part of Key B-ank) where l became licensed and
eventually took ajob as the assistant compliance officer.
Laterl moved to Rayrnond James Financial where l was
an assistant compliance officer and later assistant national
sales manager responsible for supervising over 1,000
financial advisors In 1999 I moved into becoming a
financial advisor.

Billy has consistently impressed me from our first meeting
with his intelligence and work ethic coupled with an
incredibly calm and compassionate demeanor. H.e
possesses all the same tools l have witnessed in other
highly successful individuals in their chosen professions
Although he has been notably humbled and contrite sine
the Fyre debacle, it has not diminished his desire to work
and be productive In fact, at our last meeting he expressed
a desire to continue building sWRfal-buainMes,

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 80 of 99

utilizing his recent experiences to ensure a better outcome,
all for the purpose of being able to reimburse anyone that
was harmed by the Fyre collapse Ibelievo that he is
sincere in that desire.

Aside from his professional life l have found Billy to be a
caring and devoted friend and family member. in social
settings he was often the one that eschewed alcohol in order
to return to work after .a gathering or make an early
morning work out session. That type of example was a
good role model for both younger and older friends and co~
workers When it came time to establish his estate plan, we
often discussed his family and how close he is to his
parents and sister. His pride in their accomplishments and
his love for them was readily apparent

Throughout my career both as a compliance officer and
financial advisor, l` have perhaps more experience than
most in witnessing first hand the devastating effects and
warped personalities that are part,of most financial crimes.
I was part of a US Attorney case in Texas that puts former
financial advisor in prison for life. I would respectiillly
submit that having this experience hopefully gives some
weight to my opinion that Billy McFarland deserves as
much leniency as the court can possibly grant I have no
doubt that he is contrite, far more knowledgeable for
having made his mistakes and ultimately driven to make
amends for those mistakes Given his character,
intelligence and work ethic, he will surely be successful in
doing so given a chance.

Thank you for your consideration
Sincerely,

<_Y

l’eter Roe

Exhibit A - P:\ge 77

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 81 of 99

HENRY L ROLLE )R

Black Point Exuma
Ba`harnas

April ZO‘h, 2018

Hon. Naomi Reice Buchwald

21st Floor of Daniel Patricl< Moynihen Courthouse
500 Pearl Street, New York, Ny

Usa

Re: Character Reierence for Billy lVlcFarland

Your llonor,

l provide this reference in full acknowledgement of the charges against Mr~ McFarland.
l have had the pleasure of meeting Nlr. McFarland on his many trips to E><uma, in The Bahamas
almost 2 years ago. Mr. McFarland quickly took me under his wing as a mentor. Working
alongside him quickly fuelled my existing dreams of becoming a business owner myself. Niy
love for the waters and passion for people was what l believe drew us even closer from an
employer/employee relationship to becoming ”family". .

l have been able to call on l\/ir. McFarland for assistance during and after his business
endeavours in Exuma. Whiie promoting the "Fyre Festiva|" l was working along with Mr,
l\/lcFarland as a boat captain and tour guide. Mr. McFarland employed myself as well and
others on the island that desperately needed assistan§e With providing for our families Hls
generosity and good business ethics and touched and have been implanted in my life as well as
others As a result l have even started by own business as a tour guide in E)<uma (Jr Exuma
Tours}.

l\/ly life and business ls forever indebted to Mr. M<;Farlancl and l am grateful for the
opportunity to have met such a great influence on my life.

Sincere|y,

iri-gelb

lienry Rollelr

E)¢hibit A - Fage 78

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 82 of 99

judy buckwald

My name is Loan Roile. l am one of the government leaders for the e>cuma island of black point in the
Bahamas. in addition, my family owns,and l help run compass Cay ,a very popular tourist
destination,marina and resort north of black point in the exuma l have held these positions for more
than a decade in my position as a government official and tourism operator. l have seen and dealt with
foreign tourists, event planners tour companies and government of all sizes, With this experience l can
confidently say that billy is an impressive,sincere and overall a very good person,and getting to know
him was made easier because of these traits. When he first arrived in our community what immediately
stood out was how billy treated locals like real people Tourist don't not usually display this level of
genuine kindness. But billy did and took care of you. And became close friends with many of our friends
wdhmw£wwmemmnmbmwmummnomwmmmwum#wmemmemme@mmmmt
come and great billy everytime he comes to the exumas and we want to support him however we can
for the rest of our |ives. But beyond his kind nature billy delivered value to our island. When he launched
fyre many of the local land owners asked him to host the festival on their island. When he eventually
chose great exu ma, he employed hundreds of Bahamians. The media attention in the US that shows
angry Bahamians is very frustrating to me because there were hundreds who benefited from everything
billy did for them in the Bahamas. in addition tourism numbers are up overall across the exumas this
year. There is one other thing of worthy note. l remember seeing billy late one night in exu ma. He was
carrying a man home Billy had ventured out by himself to pick up food from the food truck and the
man a Bahamian had one leg and couldn’t find a ride horne. No one knows about this and billy of course
didn’t tell anyone This is one small act locals witnessed and it is acts like this that help define who billy
is as a person. Your honor; please as an official of the government of the Bahamas, consider my stories
and recommendations that billy is a good man that made real effort and had real passion for our
community. Please for us all allow him to remain free to continue positively impactlng others around
him.

Loan Rolle

Exhibit A ~ Page 79

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 83 of 99

Steln Christlan Saeboe lll

Edgewater, Nl -

May 7, 2018

lodge Naomi Reice Buchwald

Patrlck Moynihan Federal Courthouse
500 Pearl Street

New York, New York 10007-1330

Dear judge Buchwa|d,

iam writing to you in the hopes that you will give Billy |VlcFarland a second chance. l met Billy in lviay
2014, l didn't know it then, as l was a Sophomore emerged in my undergraduate studies, but he would
turn out to be the person that presented to me the right perspective, at the right time, inspiring me to
become what l believe to be the greatest asset to this even greater nation ~ the entrepreneur.

We have worked together on and off over the past 4 years. Not only have we conducted business
together, but he has served as a mentor and my friend. He constantly supports innovative thinking and
lights for value adds to society (specifically the New York metropolitan area) that better connect people
and more importantly their ideas. lie takes the risks most of us are unwilling to take with the hopes of
achieving what most of us merely think of and never act on. Billy is an entrepreneur, innovator, and
inspiration to those around him. Without him, l would not have had the spark to drive me to pursue my
own ambitions.

| am a 23~year~old who just moved out of his parent's home with his glrifrlend, will start working in the
city full-time after l graduate May 10 this year, and am more generally in the middle of embarking on
the next chapter of my life: building lt. l am pursuing multiple businesses outside of my nine~to~five,
continuing my education, and working my tall off at it ail. Without Billy, l would not be nearly as
motivated asi am to sculpt the life l so envision.

To Billy l say, "`fhank you" and to \'our Honor, thank you for taking the time to read what l have to say
about Billy.

Cordially,

Steln Christian Saeboe lll

Exhibit A ~ Fage 80

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 84 of 99

Honorab|e Judge Naomi Reice Buchwa|d
500 Pearl St

Room 2270

New York, NY 10007

April 3, 2018

Re: Wiiliam ll/lcFar|and

Dear Judge Buchwald,

l write to share my personal and business experience With Wiiliam l`\/lcFarland.

l am the CEO and Founder of Alley. a workspace and community for entrepreneursA
Since 2012 we have been working with thousands of entrepreneurs and early stage

businesses

Wiliiarn came to us in 2014 to find a workspace for his company, i\/lagnises. For a few
years he was a member of the community we curate here at Aliey. in my experience he
not only operated ethically, he also mentored other young entrepreneurs within our
community and provided support i-ie always paid his membership fees on time, and we
even collaborated on a few projects to benefit the community

in my own entrepreneurial experience growing a business can be extremely difficult
and complex We are often unprepared for decisions that we never thought we would
have to make l completely understand these decisions should only be between ethical
and |aw~et)iding options, but the context of the world of small businesses it should not
be lost in trying to understand what Biil was navigating Although the environment we
work in should not be viewed as an excuse l believe we owe it to ourselves to also see
the good in people from their perspectives and the perspectives of those they help. l not
only saw the help he provided others, l saw first hand his generosity when he worked
with me personally with some of my issues

l am hopeful that you will recognize and appreciate the positive contributions Billy had
made, as he has the ability to help many more people, to be a productive member of

society and to make tangible social contributions in the future the way he done in our
community during the time he was a participant

Thanl< you for your consideration

Exhibit A ~ Page 81

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 85 of 99

Respectfuily,

Jason Saltzman

Exhibit A - Page 82

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 86 of 99

Return address of the letter writer;

Jersey City, NJ -
April 28th, 2018

Judge Naomi Reice Bnc.hwald
500 Pearl Street
New ¥ork, NY 10007

Dear Judge Relce,

During the years h2013-2014 l was an employee of Mr. Billy McFarland at his former company,
Spling, and worked closely with hlm.

As a newcomer to the city of New York, I was pretty much alone during my non~worldng hours.
Billy always made sure to provide me company and went out of his way to ensure that I did not
feel lonely, by inviting me to some functions and having me join his friends.`

Moreover, whenever l felt that I needed to travel back home, Billy was always very
understanding even if it was “crunch time” for the company He always valued and
accommodated my needs, even if his business was impacted. I will always appreciate him for

that.

In addition, Billy’s kindness was not confined to the time I worked with him. A number _of years
after working with him, I was involved with a fundraieer for kids afflicted with Cancer (“Larger
than Life”). When l asked Billy to help and donate to the cause, he didn’t hesitate and sent in a
donation right away. That is my view of and experience with Billy - always so generous and

happy to help unconditionally

Sincerely, .

Yr’tl:i L_‘f' 5 l LLE'IBSh.

Exhibi\ A - Page 83

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 87 of 99

iudge Naomi Reice Buchwaid
500 Pearl Street
New ‘r'ork, New Vork

Dear lodge Buchwald,

i hope this letter finds you well. i am writing to you today to share a few of the many positive
experiences l had these last few years with Mr. Billy McFariand.

l first met Billy when l was a sophomore in high school (2010) ata Brazliian Jiu litsu class. My friend and l
were sophomores in high school, so we didn’t have a driver's license and relied heavily on our parents to
drive us to Braziiian litsu and often, our parents were too busy to drive us so we had to miss class
frequentiy. However, when Billy, who lived in the same town as my friend and l but went to different
high schoois, learned about ‘ths, liu, without hcaltatlon, offered to drive us to class every day and drop
us back home. He never once asked for anything in return even when we offered multiple times. lie ls
the kind of person who didn"t mind helping others out.

Fast forward, a few years to the summer of 2013. l was just finished my freshman year in college and
Billy was starting a brand-new startup called Spiing. l was looking for an internship during the summer
and since we kept in touch in the years between, l reached out to Billy to see if he needed any help. Like
aiways, Billy helped set something up for me without thinking twice. During that summer, i was able to
learn a lot from Billy. Being young and having the responsibility of running a company, he handled
himself with the utmost professionaiism and integrity | looked up to Billy as a role model after that. in
fact, it was my experiences working with Billy that summer that allowed me to discover that l wanted to

go into business.

When |first interviewed at thejob l am today, the first words my interviewer (who ended up being my
manager) said to me after reading my resume wns, ”Do you know Billy McFariand?"

lt is safe to say that without Billy, l would not be where l am today.
Thani< you for your timei
Best,

Nlarco

Exhnm A - page 84

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 88 of 99

To the llonorable ]udge Naomi Reice Buchwald;

Your Honor,

My name is Hakim Sourzes and l am sending this letter to support William
McFariand (“Billy"). I hope that me writing this letter shows that Billy is a
good person, deserving of leniency.

l met Billy completely by chance. About live years ago, l was working as an
liber driver when hy pure fate, Billy was one of the fares l picked up that day.
It’s hard to describe the feeling in words, but we connected immediately
Even though he had to go to his appointment we ended up talking for over an
hour about my current situation. At that time, I Was facing bankruptcy, and
looking for more steady income in order to stave it off. When l told him about
that, Billy immediately proposed that l drive him around, full time. l accepted
This job helped me beyond measures at that time. Even though l did not have
much to offer him that was different than other drivers around the city, he
decided to invest in me. Money, yes, but more importantly time. lie would
constantly ask me how was my family, what were they doing... When he
could, he would even take time out of his day to provide advice to them.

What is incredible about Billy is that not only would he pay me even on the
days l did not drive him, but he also financed the carl was using. We kept
building our relationship, and after a While, he decided to hire me for his
Magnlses venture This was Billy’s second investment in me.

Around September 2015, l was diagnosed _with a blood disorder. My
prognostic was grim. In fact,l was given less than ninety percent chance to
survive My medical condition affected me on many levels. lt messed with my
memory. it sometimes left me unable to speak. Bven more importantly to me,
it created tension with my family for reasons that l won’t write here... but the
end result was that my family and most of my friends abandoned and cut me
off. Not Billy. Billy never left me. lie made regular visits to the hospital lie
paid my rent, my food and some of my medical costs. in a very real sense, he
saved my life.

lust thinking of what he did for me and my children all these years and what
that means to me and my family is hard. Truthfully, l am emotional just
thinking about it as l am typing right now. l asked Billy if l could come to
court and explain to everyone what he did for me. if given the opportunity l
will. Even though there is no way that l can properly explain it in words, Billy

Exhibit A - Pax_\c 85

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 89 of 99

means the world to me. Billy saved me on many levels. And this is why l am
asking for leniency for Billy.

l was sick during the Fyre Pestival events and was not around l don't know
what happened exactly. Hadl been there, l would have done everything l
could to help him. But what l do know is that Billy is a good person. l am not
the only person that he has invested so much into, for almost no reason. l saw
him do that with other people. Oi`ten. It's incredible l know that if given the
opportunity, he has so much more to offer. So much good to do. And he will, l
know he will, and this is why l know he deserves as much leniency as
possible

Your honor, if there is anything l can do to help Billy out, anything you need to
help make your decision, please let me know. l can come in anytime. l can
speak on the phone anytime. l can come to court li anyone ever deserved

leniency, it is Billy.

Slncerely,

/S/ llakim Sourzes

 

Exhiblt A - Page 86

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 90 of 99

Dear Judge Buchwald,

l am writing to urge leniency in the sentencing of my good
friend Billy McFarla~nd. l’ve known Billy McFarland for quiet some
time now and it’s extremely hard to wrap my head around the
thought of Billy McFarland going to prison. He’s a brilliant young man
that has the capability of making a huge difference in the world.
Billy McFarland has always been a great friend to me, willing to
extend his helping hand at any given moment in time without
thinking twice. l humbly ask your Honor to please give Billy
Mcl~'arland a second chance at life to show he can definitely be a
productive member of society. l have faith that the right course of
action will be considered by the judicial system. Thank you for your
time and consideration in this request for leniency for my friend Billy
McFarland.

‘Yves St.Vil

Exhihit A ~ Page 87

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 91 of 99

iudge Naomi Relce Buchwald
500 Pearl Street
l\i'ew York, New ¥ork

Dear Honorab|e lodge Buchwaid,
lvly name is Thomas Steele. l'rn a retired New York City Police Oiflcer shield 22805,

l retired in 1997 due to an injury, l worked over 14 years as a proud member of the finest police
department in the Wor|d,

Po|ice Commissioner James O‘Neil, and myself were in the same class together in 1983,

we lived together for 3 years during and after we graduated from the police academy.

We both ended up in the Bronx before the merger of all 3 different departments

Commissioner O'Neii worked for the New York City Transit Police, myself NYPD in the 44 precinct

We started our police careers together, as you know he still fighting crime leading the fine men and
woman of the greatest police force ln the world

l had the opportunity to work for Mr. Wi||lam i\/lcFarlzmd as his company driver.
My day usually started going to the garage to get the vehicle, than driving to pick up Billy,

lfeit close enough to this young man that it was always comfortable for me to address him as Billy, and
he was fine with it.

Early on in my employment working for Billy, l heard an felt the excitement in Billys voice putting
together the Fyre Festival.

l was amazed at his leadership skills for such a young man, being able to putt together an organization
directing his staff, taking important meetings

communicating with high end talent in the music industry as welles iniluencers in the modeling worid.

No time in the 6 months that i drove Billy McFariand did l feel like he was doing all these crazy long
hours of work days & nights to turn the Fyre Festival into the disaster that it was.

We talked a lot about the Festival, how hard it was to put all this together on an island so far away, the

E)¢hibit A - Page 88

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 92 of 99

island logistics were not ready to hold such a major venue

Unfortunately now we all know the outcome, a storm hit the island the night before the guests were to

arrive,

making the decision to go thru with the Festival after the storm hit was a costly mistake, guests arrived
to a complete disaster,

the accommodations of housing, food, transportation and the musical performers were in disarray, Bill
never planned for the what if’s.

in my gut, as a retired police officer, l never felt like this young man was planning to do anything that
could jeopardize his reputation nor his ireeciom.

Billy is the type of young man who interacts with people to believe in his dreams, as you listen to Billy’s
excitement in organizing the Festival.

This young man talents are not in organization logistics, he was not an organized leader, that doesn't
mean he’s not capable of leading,

he's just was not a good planer, and when the storm hit on the island, he didn't have the proper answers
from a playbool<, because of his organization skills.

|'ve arrested and been around the worst defendants society can dish out, at no time working for this
you ng man did l ever get from my sixth sense

that he would jeopardize his reputation his family, and freedom for financial gain.

Any consideration of my views on Mr. i\/lacFariand would greatly be appreciated by me, as you decide
the next chapter in this young man's life.

Thank you for reading my endorsement of Bill, l would worked for Bill again if the opportunity occurred

Thomas Steele
N

 

E)¢hibit A - Page 89

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 93 of 99

Honorab|e Judge:

l am writing in support of Billy NlcFarland. l remember distinctly the first time i met Billy
ivicFarland in July of 2014 at a i\/lagnises social hour event. lt was the very first l\/lagnises
event l attended as i just had my membership approved that week. l was delighted and
Surprised to meet the founder so quickly Billy was very actively involved with Magnises
and its members and made it a point to personally meet everyone, an impressive feat
given that Nlagnises by that time already had 1000$ of members and was in reputable
publications like Forbes and WSJ through which l discovered it.

What immediately struck me about Billy was his keen, genuine interest in business and
people Biliy’s passion in life is in creating new opportunities for young people through a
combination of innovative technology and highly connected personal neiworking.

We shared these interests and became friends Overthe past few years l’ve gotten to
know Billy well.

Billy cares about people. i~ie wants to enable others around him to live through more
interesting experiences and to connect. This is what Magnises was about, and lt was
what the festival and the technology platform was about as well. lt's always about
people, connections and enabling opportunities This is Billy at his core. Billy values
human capital over profit margins and money. This is a unique, refreshing and
wonderful trait in the worid's financial center

lt does not make sense for a person so pronounced on building a network whose biggest
asset is human capital to throw it all away and destroy the network Billy employed 1003

of employees He made risky sweeping investments in infrastruoture, marketing and
technology end payroli. Billy is an entrepreneur.

Thank you kindly for taking the time to read this letter and consider my experience
Sincerely,

Tomas \/ykruta
Google Staff Engineer, Cornmercial Pilot

ri/¢,w,t

Exhibii A ~ Page 90

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 94 of 99

publlc school
x N¥ 6 Josso Yubrough, Prlncipal |A.

9?$536)( t‘.‘ynthia Moy, Assistani Principnl l..¢~.

 

BR(>NX\ NV

"~_’

To whom it may concern,

The purpose of this letter is to document the positive impact that Billy McFarland had on our school
community during the 2015~2016 school year.

Specifica|ly, in the Spring of 2016, l\/ir. lvicFariand initiated, organized and facilitated a free
Computer-Prograrnming & Entrepreneurship Program for a group of Sth graders at PS 536, a Title l
School in the i“’arkchester neighborhood of the Bi'bh><. As part Of the program Mr. M(:Farlartd and his
team planned and executed weekly lessons on computer coding and business development for our
students Billy McFarland encourage students to develop a website based on something that they were
passionate about, and taught them skills they would need to develop a business plan. in addition, Mr.
Mcl'~'arland provided iaptops (Apple MacBooks) for all participating students, organized guest speakers
from the entertainment industry. and hosted a culminating event at a restaurant in Manhattan. Our Sth
grade students described this experience as the most memorable time of their six years spent at PS

536.

Mr. NicFariand is grecious, kind, and seifless. it was an honor to work with him and his team. The PS
536 team will forever be grateful to Mr. McFarland for his generosity

Sincerely,

 

Exhihit A - Page 91

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 95 of 99

Judge Naomi Rcice Buchwald
500 Pearl Street
New York, NY

Your I~lonor,

l want to start out by giving you some background on my perspective on Billy, so that hopefully, you can
better understand my relationship with him. Hc andl dated for thc better part of 4 ycars. l first met`Billy
while working with him at Magniscs. From the instant 1 interviewed with him, his oharisma, enthusiasm,
and energy drew me in. My job at Magnises was probably the greatest experience career-wise, l have
over had.

From my perspective, he has always been the hardest working and most determined person l’ve over
known. Although wc arc no longer together, l can truly say that he is one of the most unique people l’ve
over met in my lifo. I’ve never been so motivated by someonc, lot alone a boyfriend, in my entire lifc. Hc
not only pushed mc in my carecr, but in my personal life as wcll, to be the best possible person l could bc.
Ihnd the opportunity to know him professionally, cmotionally, and in a way that few others I think could
say.

My favorite story about Billy has to do with a homeless man that lived near his old apartment For as long
as I'vc known Billy and walked thc streets of Manhattan with him, he gives almost every homeless person
he passes some money-sometimes a dollar or two, or sometimes a little more to help them out.
Somctimes he'll even bring them water or a snack from Strawberry Deli across from his apartment The
particular homeless man I am talking about is named ”voice" » his voice is high-pitchcd, unlike anything
I’ve ever heard and he likes to sing. Billy saw him often and would always give him a few dollars when
passing by. Eventually, Billy went to see voice one day and told him that if he could get a job and prove
that he had one by bringing him his first payohcck, he would double it. He wanted to help voice got back
on his fect, help him get an apartment, and help him get his life back on traok. Sure enough, voice sought
out Billy when he was out and about nearahis apartment one day and presented him the paycheck. Billy,
always one to keep his promises, did as he said he would and gave Voice the same amount of money he
had received from his first paycheck This happened every few weeks, and eventually voice was able to
rent his first apartment with thc encouragement and help from Billy. We haven't seen him around for
awhile, so we like to think that hc's remained off the streets and has gotten his life back on track. This is
just one of many examples that truly shows Billy's kind heart and generosity. He is always willing to help
someone in need and if he knows that he can make a difference in someonc's life, whether it's a homeless
pcrson, an employee, a colleague a fricnd, he will often go to great lengths to do what he can for them.

Onc of Billy’s old friends from his _iiu~jitsu days posted a status on Facebook about how he had risked
everything to open up his own gym but seemed to bc struggling a bit to make ends meet. Wanting to see
how he could help out, Billy did some research on the new facility he had opened. Since he wasn't able to
actually go to the gym and train there due to his shoulder injury, he found out how much his friend paid in
rent for the space and offered to cover it for him for a ycar. Beyond grateful, his friend was ncarly in tears
on the phone thunking him and telling him he had no idea how much he was helping him out. Watching

Exhibit A a Page 92

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 96 of 99

him make his old friends day, smiiing car to ear as he often does, and possibly even changing this man’s
life was amazing to see. Billy always finds a way to encourage the people in his life and give them a sense
of confidence that l haven't seen many people able to do.

Billy always finds a way to encourage the people in his life and give them a sense cf confidence He often
knows exactly what to say to make someone's day batter, or give them a boost of encouragement when
they really need it. His charismatic personality brings a emile to nearly everyone he meets, and he has a
way of making you feel special Whiie working at Magnises, the bond between our team was stronger
than any other team l’ve worked on, and l think it really helped us come together to work harder, and at
the center of that was Billy bringing us all togethcr.

His passion for everything he does is inspiring, The amount of things he taught me, encouraged me to do
to better mysel'f, and was there for me as a friend and as a boyfriend are endless. His generosity is unlike
anything l have experienced in someone (let alone a guy) at the age ol` 25. 1 believe he has a deep
understanding for what other people need and is willing to go above and beyond to help anyone and
everyone achieve greatness, 1 understand that the choices he made while trying to put on the Fyre Festival
were not good. However, afler becoming so close to him over the last couple of years, and especially the
months alter the festival, l can truthfully say that l believe he didn’t intentionally bring harm to anyone.

The Billy that I know spends hours with mo showing me how to improve my design skiila, he takes me
"surf kayaking" at his family's beach house even though l’m afraid of the big waves (I only fell off the
kayalc once). He spent an afternoon teaching me how to catch crabs with little chicken bits on the end of a
piece of string. The Billy 1 know brings me home to his amazing mother, father, and sister, that love him
so dearly. lie made me feel loved and safe when I need it most. The Billy I know spends time with mc
and the people he cares about, and will do anything for. We spent an afternoon throwing anowballs at
each other through his apartment window during a blizzard and laughing harder than l have laughed in n
long time. He cares and makes cveryone, especially me, feel special. Hc taught me everything l know
about football and now l can confidently say l’m a Jets fan (even though l know they’re terrible).

Billy is a good person H`e is unbelievany determined, and l can confidently say that he will do whatever
it takes to redeem himself after what happened l sincerely ask you from the bottom of my heart, to please
have leniency on him. He doesn‘t deserve prison. He is someone that will do more good in the world out
of prison than he would inaide. As someone 2 years his senior (I know, not that much), he is young at
heart and made a horrible mistakc. But it isn’t a mistake that I think merits time behind bars. l know that
given the chance, he will work harder than he ever has (which is really hard) to right his wrongs and do
his best to repair the damage

He has changed my life in so many ways, and imagining his life being cut short or put on hold because of
a bad decision he made as a young and reckless boy feels like a horrible nightmare

Billy will always haven place in my heart because ofhow much he taught me, how caring l know he can
be, and how determined he is in all aspects of his life. l believe everyone deserves a second chance, and in
this instance, l am pleading that you show him some forgiveness and give him the opportunity to right his
wrongs. l know that he can and will, l know his capabilities as a peteon, and despite the decisions he's
made, l know he would never intentionally cause the pain and dismay that's come front those decisions
He is the most resilient person l know.

Exhibit A - Page 93

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 97 of 99

l know this letter is probably one of many, bull hope you can take everythingl say into consideration and
know that if l didn't feel a deep love and care for Billy, and true confidence in his character, 1 wouldn‘t bc

writing this.

He means so much to me, and to his family and friends, I only wish the best for him at this extremely
diiiicult time.

Thanlc you for your consideration, your Honor.

Very bes¢,
Allie Zachar

Exhibif A . Page 94

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 98 of 99

Apri123,2018
Judge Naomi Reice Buchwald

500 Pearl Street
New York, NY

lodge Buchwaid:

We are writing to you ahead of the sentencing for Billy McFarland on June 21 , 2018.

We have known Billy for several years through our daughter Alexandra ~ who has been a close
friend of his since 2014.

Based on our interactions, we’d ask you to consider leniency for Billy. Whiie we knew him in a
social context and do not have perspective on his business arrangements we can say that he was
very good to our daughter and was very very respectfth / polite / genuine on the handful of
occasions where we all spent time together. We have three adult daughters and therefore have
plenty of experience with “the boyfriends” and can state confidently that he is a very decent guy
personally

Based on our interactions with Billy, we think he will learn from his significant mistakes We
believe he has the capacity to course-correct his life and become an honorable and contributing
member of society

Wc very much appreciate the Court’s consideration of this letter.

\\/itlt nil good wishes,

ch and Janet Zachar

Exhibit A - Pngc 95

Case 1:17-cr-00600-NRB Document 65-1 Filed 10/05/18 Page 99 of 99

April 30, 2018

Judge Naomi Reice Buchwald
500 Pearl St., Courtroom 21A
Now York, NY 10012

Dear dodge Naomi Fleico Buchwald,

l am writing you today in the hopes of conveying to you the type of person Billy McFarland is.
someone l have considered one of my closest friends since l met him nearly 12 years ago. Billy
and l met at preseneon football practice in August of our freshman year at The Pingry School
where he had just joined as a new student Even then, it was hard to put a finger on what made
Billy stand out to me and my friends - he wasn’t the flashlest, ortho most ta|kative, ortho type
to try to force himself into the group and be well»liked. He just had a sense of quiet drive and
sincerity about him that even a group of kids as young as we were could appreciate

As l have come to learn, despite how impressive his accomplishments have been throughout
the years, he never cared about being the center of attention l~le has always been focused on
what he could do for others without seeking any sort of credit or recompense He has been
steadfast in maintaining unrivaled loyalty to those of us who are lucky enough to call him our
friend, no matter what ls going on in his personal or professional life.

The past few months have obviously been difficult for Billy, but ho’s never been one to make
excuses, and certainly never been one to let his friends feel the burden of his mistakes
Honeetly, it’s what has made the past year very difficult - l feel like l havan’t been able to be
there for Billy in all ot the ways ho’s been there for me in the past lnstead, just a few weeks
ago, it was Billy coming to my rescue yet again

We wore out celebrating my birthday with some friends, and being the lackadaisical planner
that l am, l hadn’t thought cf where we would all go to eat dinner Everyone was trying to make
plans, but we were all being pulled ln different directions and the night was quickly unraveling.
Billy, knowing that l would want to keep everyone together, sprung into actlon. Before l knew lt,
we were on our way to dinner with all of our friends (a seemingly impossible feat on a Saturday
night in New York Clty). This is quintessential Billy ~ taking action and solving problems without
needan to be asked And more importantly bringing people together and making them feel
lovod, '

Billy never does these quiet acts of kindness to prove anything to us, or to get any sort ot
recognition He just wants to see that his friends are happy and to be there to share the
moment with us. l hope you find that Billy is the kind of person all of us know him to bs, so that
we can all be fortunate enough to share more of these moments with him again soon. Billy’s
heart has always been in the right place and his drive is so strong that l know he will do
amazing things ii glven~the chance to point it in the right direction

Thank you for your time and consideration

Sincorely,

Tyler Zoidle

Ncw York, NY

Exhihit A - Pago 96

